Exhibit 10.2

 

Execution Copy

 

EXECUTION VERSION

 

AMENDMENT NO. 8

 

TO

 

CREDIT AGREEMENT

 

This AMENDMENT NO. 8 to CREDIT AGREEMENT (this “Amendment”), dated as of
February 23, 2018, is entered into by and among AAR CORP. (the “Borrower”), the
financial institutions party hereto (the “Lenders”), BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”), WELLS FARGO BANK, N.A., as
Syndication Agent, and CITIBANK, N.A. and SUNTRUST BANK, as Co-Documentation
Agents.  Each capitalized term used herein and not otherwise defined herein
shall have the meaning given to it in the below-defined Credit Agreement.

 

WITNESSETH

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of April 12, 2011 (as the same has been
or may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”); and

 

WHEREAS, the Borrower wishes to amend the Credit Agreement in certain respects
and the Lenders and the Administrative Agent are willing to amend the Credit
Agreement on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:

 

SECTION 1.                            Amendment to Credit Agreement.  Effective
as of the date first above written, and subject to the satisfaction of the
conditions to effectiveness set forth in Section 2 below, the Credit Agreement
is hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the amended Credit Agreement attached
hereto as Exhibit A.

 

SECTION 2.                            Condition of Effectiveness.  This
Amendment shall become effective and be deemed effective as of the date hereof,
subject to the satisfaction of the condition precedent that the Administrative
Agent shall have received counterparts of this Amendment executed by the
Borrower and those Lenders that are required to be signatories hereto.

 

SECTION 3.                            Representations and Warranties of the
Borrower. The Borrower hereby represents and warrants as follows:

 

--------------------------------------------------------------------------------


 

(a)                                 The Credit Agreement, as amended by this
Amendment constitutes the legal, valid and binding obligation of the Borrower
and is enforceable against the Borrower in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity; and

 

(b)                                 Upon the effectiveness of this Amendment,
the Borrower hereby (i) represents that no Event of Default or Default exists
under the terms of the Credit Agreement, and (ii) represents that the
representations and warranties contained in the Credit Agreement (other than the
representations and warranties set forth in Section 5.04(b) and 5.05 of the
Credit Agreement) are true and correct on and as of the date hereof with the
same effect as if made on and as of the date hereof except to the extent that
such representations and warranties expressly relate to an earlier date and in
such case as of such date.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power, or remedy of the Lenders or the Administrative Agent under the
Credit Agreement or any related document, instrument or agreement. The
Administrative Agent and the Lenders expressly reserve all of their rights and
remedies, including the right to institute enforcement actions in consequence of
any existing Events of Default or Default not waived hereunder or otherwise at
any time without further notice, under the Credit Agreement, all other
documents, instruments and agreements executed in connection therewith, and
applicable law.

 

SECTION 4.                            Effect on the Credit Agreement.

 

(a)                                 Upon the effectiveness of this Amendment, on
and after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement, as amended and modified hereby.

 

(b)                                 Except as specifically amended and modified
above, the Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect, and are hereby ratified and confirmed.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall neither, except as expressly provided herein, operate as
a waiver of any right, power or remedy of the Lenders or the Administrative
Agent, nor constitute a waiver of any provision of the Credit Agreement or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

SECTION 5.                            Costs and Expenses.  The Borrower agrees
to pay all reasonable costs, fees and out-of-pocket expenses (including
reasonable attorneys’ fees, costs and expenses charged to the Administrative
Agent) incurred by the Administrative Agent in connection with the preparation,
arrangement and execution of this Amendment.

 

SECTION 6.                            Governing Law.  This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
Illinois without regard to conflicts of law provisions of the State of Illinois.

 

2

--------------------------------------------------------------------------------


 

SECTION 7.                            Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

SECTION 8.                            Counterparts.  This Amendment may be
executed by one or more of the parties to the Amendment on any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  A facsimile copy of a
signature hereto shall have the same effect as the original thereof.

 

The remainder of this page is intentionally blank.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

AAR CORP.,

 

as Borrower

 

 

 

By:

/s/Jason Secore

 

Name:

Jason Secore

 

Title:

Treasuer

 

Signature Page to Amendment No. 8 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Christine Trotter

 

Name:

Christine Trotter

 

Title:

Assistant Vice President

 

Signature Page to Amendment No. 8 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender and an L/C Issuer

 

 

 

By:

/s/ Jason E. Guerra

 

Name:

Jason E. Guerra

 

Title:

Senior Vice President

 

Signature Page to Amendment No. 8 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Syndication Agent, an L/C Issuer and a Lender

 

 

 

By:

/s/ Brett T. Rausch

 

Name:

Brett T. Rausch

 

Title:

Senior Vice President

 

Signature Page to Amendment No. 8 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Co-Documentation Agent, a Lender and an L/C Issuer

 

 

 

By:

/s/ Brian Reed

 

Name:

Brian Reed

 

Title:

Vice President

 

Signature Page to Amendment No. 8 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Co-Documentation Agent and a Lender

 

 

 

By:

/s/Carlos Cruz

 

Name:

Carlos Cruz

 

Title:

Vice President

 

Signature Page to Amendment No. 8 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Kathleen Schurr

 

Name:

Kathleen Schurr

 

Title:

Vice President

 

Signature Page to Amendment No. 8 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Edward Han

 

Name:

Edward Han

 

Title:

Vice President

 

Signature Page to Amendment No. 8 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CIBC BANK USA FORMERLY KNOWN AS THE PRIVATEBANK AND TRUST COMPANY,

 

as a Lender

 

 

 

By:

/s/ Christopher C. O’Hara

 

Name:

Christopher C. O’Hara

 

Title:

Managing Director

 

Signature Page to Amendment No. 8 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Lisa Hufford

 

Name:

Lisa Hufford

 

Title:

Relationship Manager

 

Signature Page to Amendment No. 8 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Conformed Copy of Amended Credit Agreement

 

[attached]

 

--------------------------------------------------------------------------------


 

CONFORMED COPY

Incorporating:

Amendment No. 1 to Credit Agreement, dated as of August 26, 2011

Amendment No. 2 to Credit Agreement, dated as of October 13, 2011

Amendment No. 3 to Credit Agreement, dated as of December 30, 2011

Amendment No. 4 to Credit Agreement, dated as of April 8, 2013

Amendment No. 5 to Credit Agreement, dated as of April 24, 2013

Amendment No. 6 to Credit Agreement, dated as of March 24, 2015

Amendment No. 7 to Credit Agreement, dated as of November 1, 2016

Amendment No. 8 to Credit Agreement, dated as of February 23, 2018

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

Dated as of April 12, 2011

 

among

 

AAR CORP.,
as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

 

WELLS FARGO BANK, N.A.,
as Syndication Agent and L/C Issuer,

 

CITIBANK, N.A.,

 

and

 

SUNTRUST BANK,

as Co-Documentation Agents,

 

The Other Lenders Party Hereto

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

and

 

WELLS FARGO SECURITIES, LLC

 

as

 

Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

2829

1.03

Accounting Terms

29

1.04

Rounding

30

1.05

Times of Day

30

1.06

Letter of Credit Amounts

30

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

30

 

 

 

2.01

Committed Loans

30

2.02

Borrowings, Conversions and Continuations of Committed Loans

3031

2.03

[Reserved]

32

2.04

Letters of Credit

32

2.05

Swing Line Loans

40

2.06

Prepayments

43

2.07

Termination or Reduction of Commitments

44

2.08

Repayment of Loans

44

2.09

Interest

44

2.10

Fees

45

2.11

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

46

2.12

Evidence of Debt

46

2.13

Payments Generally; Administrative Agent’s Clawback

47

2.14

Sharing of Payments by Lenders

49

2.15

[Reserved]

49

2.16

Increase in Commitments

49

2.17

Cash Collateral

5051

2.18

Defaulting Lenders

52

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

53

 

 

 

3.01

Taxes

53

3.02

Illegality

57

3.03

Inability to Determine Rates

58

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

58

3.05

Compensation for Losses

60

3.06

Mitigation Obligations; Replacement of Lenders

60

3.07

Survival

61

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

61

 

 

 

4.01

Conditions of Initial Credit Extension

61

4.02

Conditions to all Credit Extensions

62

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (cont’d)

 

 

 

Page

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

63

 

 

 

5.01

Organization

63

5.02

Authorization; No Conflict

63

5.03

Validity and Binding Nature

64

5.04

Financial Condition; No Material Adverse Effect

64

5.05

Litigation and Contingent Liabilities

64

5.06

Ownership of Properties; Liens

64

5.07

Equity Ownership; Subsidiaries

64

5.08

Pension Plans

65

5.09

Investment Company Act

65

5.10

Regulation U

66

5.11

Taxes

66

5.12

Solvency; Etc.

66

5.13

Environmental Matters

66

5.14

Insurance

67

5.15

Information

67

5.16

Intellectual Property

67

5.17

No Default

67

5.18

Taxpayer Identification Number

67

5.19

Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws

67

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

68

 

 

 

6.01

Reports, Certificates and Other Information

68

6.02

Books, Records and Inspections

71

6.03

Maintenance of Property; Insurance

71

6.04

Compliance with Laws; Payment of Taxes and Liabilities

71

6.05

Maintenance of Existence, Etc.

72

6.06

Use of Proceeds

72

6.07

Additional Guarantors

72

6.08

PATRIOT Act Compliance

72

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

73

 

 

 

7.01

Debt

73

7.02

Liens

74

7.03

Restricted Payments

76

7.04

Mergers and Consolidations

76

7.05

Sale of Assets, Etc.

77

7.06

Acquisitions

78

7.07

[Reserved]

79

7.08

Transactions with Affiliates

79

7.09

Inconsistent Agreements

79

7.10

Business Activities

79

7.11

Investments

79

7.12

Fiscal Year

80

7.13

Financial Covenants

80

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (cont’d)

 

 

 

 

Page

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

81

 

 

 

8.01

Events of Default

81

8.02

Remedies Upon Event of Default

83

8.03

Application of Funds

83

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

84

 

 

 

9.01

Appointment and Authority

84

9.02

Rights as a Lender

84

9.03

Exculpatory Provisions

85

9.04

Reliance by Administrative Agent

85

9.05

Delegation of Duties

86

9.06

Resignation of Administrative Agent

86

9.07

Non-Reliance on Administrative Agent and Other Lenders

87

9.08

No Other Duties, Etc.

87

9.09

Administrative Agent May File Proofs of Claim

87

9.10

Guaranty Matters

88

9.11

Syndication Agents; Documentation Agents

88

 

 

 

ARTICLE X. MISCELLANEOUS

88

 

 

 

10.01

Amendments, Etc.

88

10.02

Notices; Effectiveness; Electronic Communication

89

10.03

No Waiver; Cumulative Remedies; Enforcement

91

10.04

Expenses; Indemnity; Damage Waiver

92

10.05

Payments Set Aside

94

10.06

Successors and Assigns

94

10.07

Treatment of Certain Information; Confidentiality

98

10.08

Right of Setoff

99

10.09

Interest Rate Limitation

100

10.10

Counterparts; Integration; Effectiveness

100

10.11

Survival of Representations and Warranties

100

10.12

Severability

101

10.13

Replacement of Lenders

101

10.14

Governing Law; Jurisdiction; Etc.

101

10.15

Waiver of Jury Trial

102

10.16

No Advisory or Fiduciary Responsibility

102

10.17

Electronic Execution of Assignments and Certain Other Documents

103

10.18

USA PATRIOT Act

103

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (cont’d)

 

 

 

Page

 

 

 

SCHEDULES

 

 

 

 

2.01

Commitments and Applicable Percentages

 

2.04

Existing Letters of Credit

 

5.05

Litigation

 

5.07

Subsidiaries; Other Equity Investments; Equity Interests in the Borrower

 

7.01

Existing Debt

 

7.11

Investments

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

A

Form of Committed Loan Notice

 

C

Form of Swing Line Loan Notice

 

D

Form of Note

 

E

Form of Compliance Certificate

 

F-1

Form of Assignment and Assumption

 

F-2

Form of Administrative Questionnaire

 

G

Form of Guaranty

 

H

Form of Opinion of Loan Parties’ Counsel

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 12, 2011, among
AAR CORP., a Delaware corporation (the “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and a L/C
Issuer, WELLS FARGO BANK, N.A., as a Co-Syndication Agent and a L/C Issuer, RBS
CITIZENS, N.A., as a Co-Syndication Agent, and U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent.

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“AAR AESL Group” has the meaning given in the definition of Unrestricted
Subsidiary.

 

“AAR IFS Group” has the meaning given in the definition of Unrestricted
Subsidiary.

 

“Acquired Debt” means Debt of a Person existing at the time such Person became a
Restricted Subsidiary or assumed by the Borrower or a Restricted Subsidiary of
the Borrower pursuant to an Acquisition permitted hereunder (and not created or
incurred in connection with or in anticipation of such Acquisition) which is
otherwise permitted by the terms of this Agreement.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Equity Interests of any Person, or otherwise causing any Person to become
a Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is already a Subsidiary).

 

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

“Adjusted Total Debt to EBITDA Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) the excess of Total Debt as of such day over
Unrestricted Cash as of such day to (b) EBITDA for the Computation Period ending
on such day.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.18.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means the following percentages per annum, based upon the
Adjusted Total Debt to EBITDA Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.01(c):

 

Applicable Rate

 

Pricing 
Level

 

Adjusted Total Debt 
to EBITDA Ratio

 

Commitment
 Fee

 

Eurodollar and 
Letters of Credit

 

Base Rate

 

1

 

< 1.75:1

 

0.20

%

1.00

%

0.00

%

2

 

> 1.75:1 but < 2.75:1

 

0.25

%

1.25

%

0.25

%

3

 

> 2.75:1 but < 3.25:1

 

0.30

%

1.50

%

0.50

%

4

 

> 3.25:1

 

0.35

%

2.00

%

1.00

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Adjusted Total Debt to EBITDA Ratio shall become effective as of the first
Business Day immediately following

 

2

--------------------------------------------------------------------------------


 

the date a Compliance Certificate is delivered pursuant to Section 6.01(c);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level 4 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered.  The
Applicable Rate in effect from the Amendment No. 6 Effective Date through the
date on which the Compliance Certificate for the period ended May 31, 2015 is
delivered to the Administrative Agent shall be determined based upon Pricing
Level 2.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” or “Arrangers” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Wells Fargo Securities, LLC, Citigroup Global Markets, Inc. and
SunTrust Robinson Humphrey, Inc., each in its capacity as joint lead arranger.

 

“Asset Disposition” means any Transfer of property having a Disposition Value of
$5,000,000 or more except:

 

(a)                                 any

 

(i)                                     Transfer from a Restricted Subsidiary to
the Borrower or a Wholly-Owned Restricted Subsidiary;

 

(ii)                                  Transfer from the Borrower to a
Wholly-Owned Restricted Subsidiary;

 

(iii)                               Transfer from the Borrower to a Restricted
Subsidiary (other than a Wholly-Owned Restricted Subsidiary) or from a
Restricted Subsidiary to another Restricted Subsidiary (other than a
Wholly-Owned Restricted Subsidiary), which in either case is for Fair Market
Value; and

 

(iv)                              Transfer of property from the Borrower or any
Restricted Subsidiary in connection with a sale-and-leaseback transaction
entered into within 365 days after the initial acquisition or construction of
such property by the Borrower or any Restricted Subsidiary,

 

so long as, with respect to each of the foregoing, immediately before and
immediately after the consummation of any such Transfer and after giving effect
thereto, no Default or Event of Default exists; and

 

(b)                                 any Transfer made in the ordinary course of
business and involving only property that is either (i) inventory held for rent
or sale or (ii) equipment, fixtures, supplies or materials no longer required in
the operation of the business of the Borrower or any of its Restricted
Subsidiaries or that is obsolete.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F-1 or any other form approved by the Administrative Agent.

 

“Attorney Costs” means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person and all court costs and similar legal
expenses.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended May 31, 2010, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Avborne IRB Documents” means (i) that certain Letter of Credit Reimbursement
Agreement dated as of September 1, 2011 between AAR Aircraft Services, Inc., an
Illinois corporation, as successor by merger with Avborne Heavy
Maintenance, Inc., a Florida corporation (formerly known as Professional
Modification Services, Inc.) and Wells Fargo Bank, National Association, a
national banking association; (ii) that certain Loan Agreement dated as of
August 1, 1998, between the Miami-Dade Industrial Development Authority, a
public body corporate and politic created and existing under the laws of the
State of Florida (particularly Chapter 159, Part III, Florida Statutes), and AAR
Aircraft Services, Inc., an Illinois corporation, as successor by merger with
Avborne Heavy Maintenance, Inc., a Florida corporation (formerly known as
Professional Modification Services, Inc.), as amended by that certain First
Amendment and Supplement to Loan Agreement, dated as of May 1, 2000 and
(iii) that certain Guaranty of Payment and Performance dated as of September 1,
2011 by AAR CORP., a Delaware corporation, to and for the benefit of Wells Fargo
Bank, National Association, a national banking association, each as amended,
restated, supplemented or otherwise modified from time to time, and any
replacements, substitutions or refinancing of any of the foregoing.

 

“Aviation Worldwide Acquisition” means the acquisition of Aviation Worldwide
Services, L.L.C. and EP Aviation, LLC and their subsidiaries pursuant to the
Membership Interest Purchase Agreement, dated as of March 25, 2010, by and among
Xe Services LLC, AAR Airlift, LLC and AAR Corp., as amended as of April 7, 2010.

 

“Bank Product Agreements” means those certain cash management service agreements
entered into from time to time between the Borrower or any Restricted Subsidiary
and a Lender or its Affiliates in connection with any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Borrower or any
Restricted Subsidiary to any Lender or its Affiliates pursuant to or evidenced
by the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to

 

4

--------------------------------------------------------------------------------


 

become due, now existing or hereafter arising, and including all such amounts
that the Borrower or any Restricted Subsidiary is obligated to reimburse to the
Administrative Agent or any Lender as a result of the Administrative Agent or
such Lender purchasing participations or executing indemnities or reimbursement
obligations with respect to the Bank Products provided to the Borrower or any
Restricted Subsidiary pursuant to the Bank Product Agreements.

 

“Bank Products” means any service or facility extended to the Borrower or any
Restricted Subsidiary by any Lender or its Affiliates including:  (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) Hedging Agreements.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” means any materials and/or information provided by or on
behalf of the Borrower to the Lenders and L/C Issuer under Section 6.01.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s office with respect to
Obligations denominated in Dollars is located and if such day relates to any
interest rate settings as to a Eurodollar Rate Loan denominated in dollars, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurodollar Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Credit Agreement in respect of any such Eurodollar Rate Loan,
means any such day that is also a London Banking Day.

 

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Borrower, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to

 

5

--------------------------------------------------------------------------------


 

the assets being replaced or restored or (b) with awards of compensation arising
from the taking by eminent domain or condemnation of the assets being replaced.

 

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

“Cargo/Precision Companies” means Telair International GmbH and its
Subsidiaries, Nordisk Aviation Products AS and its Subsidiaries, the AAR Cargo
(Telair US) business and the Precision Systems Manufacturing business (including
Aerostructures & Interiors).

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable).  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or P-l by Moody’s Investors Service, Inc., (c) any deposit
account, certificate of deposit, time deposit or banker’s acceptance, maturing
not more than one year after such time, or any overnight Federal Funds
transaction that is issued or sold by any Lender or its holding company (or by a
commercial banking institution that is a member of the Federal Reserve System
and has a combined capital and surplus and undivided profits of not less than
$500,000,000), (d) any repurchase agreement entered into with any Lender (or
commercial banking institution of the nature referred to in clause (c)) which
(i) is secured by a fully perfected security interest in any obligation of the
type described in any of clauses (a) through (c) above and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of such Lender (or other commercial banking
institution) thereunder, (e) money market accounts or mutual funds which invest
exclusively in assets satisfying the foregoing requirements, and (f) other short
term liquid investments approved in writing by the Administrative Agent.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives

 

6

--------------------------------------------------------------------------------


 

thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

 

“Change of Control” means the occurrence of any one or more of the following
events: (a) any person (as such term is used in Section 13(d) of the Exchange
Act), or two or more persons acting in concert, acquires beneficial ownership
(as that term is defined in Rule 13d-3 under the Exchange Act), of more than 50%
of the outstanding capital stock of the Borrower entitled to vote for the
election of directors; or (b) either (x) a merger or consolidation or other
business combination of the Borrower with one or more other corporations as a
result of which the beneficial owners of the outstanding voting stock of the
Borrower immediately prior to such business combination beneficially own (either
by remaining outstanding or by being converted into voting securities of the
surviving or resulting corporation or any parent thereof) less than 60% of the
outstanding voting stock of the Borrower or the surviving or resulting
corporation or any parent thereof immediately after such merger or consolidation
or business combination, or (y) a transfer of substantially all of the assets of
the Borrower other than to an entity of which the Borrower owns at least 80% of
the voting stock; or (c) the election, over any period of time, to the Board of
Directors of the Borrower without the recommendation or approval of the
incumbent Board of Directors of the Borrower, of the lesser of (x) three
directors, or (y) directors constituting a majority of the number of directors
of the Borrower then in office.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Committed Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the

 

7

--------------------------------------------------------------------------------


 

Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Computation Period” means the period of four consecutive Fiscal Quarters ending
on the last day of each Fiscal Quarter.

 

“Consolidated Assets” means, at any time, the total assets of the Borrower and
its Restricted Subsidiaries which would be shown as assets on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as of such time
prepared in accordance with GAAP, after eliminating all amounts properly
attributable to minority interests, if any, in the stock and surplus of
Restricted Subsidiaries.

 

“Consolidated Net Income” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, the net income (or loss) of the Borrower and its
Restricted Subsidiaries for such period (taken as a cumulative whole), as
determined in accordance with GAAP, after eliminating all offsetting debits and
credits between the Borrower and its Restricted Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Borrower and its Restricted Subsidiaries in
accordance with GAAP.

 

“Consolidated Rentals” means, for any Computation Period for the Borrower and
its Restricted Subsidiaries, the aggregate fixed amounts payable by the Borrower
and its Restricted Subsidiaries, determined on a consolidated basis, under
Operating Leases.

 

“Contingent Liabilities” means, with respect to any Person, any obligation
(except the endorsement in the ordinary course of business of negotiable
instruments for deposit or collection) of such Person guaranteeing or in effect
guaranteeing any Debt, dividend or other obligation of any other Person in any
manner, whether directly or indirectly, including obligations incurred through
an agreement, contingent or otherwise, by such Person: (a) to purchase such Debt
or obligation or any property constituting security therefor; (b) to advance or
supply funds (i) for the purchase or payment of such Debt or obligation, or
(ii) to maintain any working capital or other balance sheet condition or any
income statement condition of any other Person or otherwise to advance or make
available funds for the purchase or payment of such Debt or obligation; (c) to
lease properties or to purchase properties or services primarily for the purpose
of assuring the owner of such Debt or obligation of the ability of any other
Person to make payment of the Debt or obligation; or (d) otherwise to assure the
owner of such Debt or obligation against loss in respect thereof. In any
computation of the Debt or other liabilities of the obligor under any Contingent
Liability, the Debt or other obligations that are the subject of such Contingent
Liability shall be assumed to be direct obligations of such obligor.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

8

--------------------------------------------------------------------------------


 

“Covenant Capital Expenditures” means Capital Expenditures minus, Excluded New
Contract Aircraft Purchases.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt” of any Person means, without duplication, (a) its liabilities for
borrowed money determined in accordance with GAAP; (b) its liabilities for the
deferred purchase price of property acquired by such Person (excluding accounts
payable and other accrued liabilities arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property); (c) its
Capital Lease obligations; (d) all liabilities for borrowed money (other than
Nonrecourse Debt) secured by any Lien with respect to any property owned by such
Person (whether or not it has assumed or otherwise become liable for such
liabilities); (e) all obligations, contingent or otherwise, with respect to the
face amount of all letters of credit (whether or not drawn), bankers’
acceptances and similar obligations issued for the account of such Person
(including the Letters of Credit); (f) all Hedging Obligations of such Person;
and (g) any Contingent Liability of such Person with respect to liabilities of a
type described in any of clauses (a) through (f) hereof.  Debt of any Person
shall include all obligations of such Person of the character described in
clauses (a) through (g) to the extent such Person remains legally liable in
respect thereof notwithstanding that any such obligation is deemed to be
extinguished under GAAP.  For further certainty, obligations of the Borrower and
its Restricted Subsidiaries as lessee in respect of operating leases (including
“leveraged leases” and “synthetic leases” that are accounted for as operating
leases) under GAAP shall not constitute “Debt” and obligations of the Borrower
and its Subsidiaries in respect of intercompany expenses, billings and other
charges between and among the Borrower and its Subsidiaries consistent with
their historical business practices shall not constitute “Debt”.

 

“Debt Prepayment Application” means, with respect to any Transfer of property,
the application by the Borrower or its Restricted Subsidiaries of cash in an
amount equal to the Net Proceeds Amount with respect to such Transfer to pay
Debt of the Borrower (other than (i) Subordinated Debt and (ii) Debt owing to
the Borrower, any of its Subsidiaries or any Affiliate).

 

“Debt Securities” means securities evidencing the indebtedness of the Borrower
or a Subsidiary issued in the public capital markets.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar

 

9

--------------------------------------------------------------------------------


 

Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, and
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its Loans or participations in respect of
Letters of Credit or Swing Line Loans) within two Business Days of the date
required to be funded by it hereunder, (b) has notified the Borrower, the
Administrative Agent or any L/C Issuer or Swing Line Lender in writing that it
does not intend to comply with its funding obligations, or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent or the Borrower, to confirm in a
writing to the Administrative Agent and the Borrower that it will comply with
its funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of
written notice of such determination to the Borrower, each L/C Issuer, each
Swing Line Lender and each Lender.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disposition Value” means, at any time, with respect to any property

 

10

--------------------------------------------------------------------------------


 

(a)                                 in the case of property that does not
constitute Restricted Subsidiary Stock, the book value thereof, valued at the
time of such Disposition in good faith by the Borrower, and

 

(b)                                 in the case of property that constitutes
Restricted Subsidiary Stock, an amount equal to that percentage of book value of
the assets of the Restricted Subsidiary that issued such stock as is equal to
the percentage that the book value of such Restricted Subsidiary Stock
represents of the book value of all of the outstanding capital stock of such
Restricted Subsidiary (assuming, in making such calculations, that all
securities convertible into such capital stock are so converted and giving full
effect to all transactions that would occur or be required in connection with
such conversion) determined at the time of the Disposition thereof, in good
faith by the Borrower.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income and franchise tax expense, depreciation and amortization, losses
(less gains) from Asset Dispositions, other expenses and fees in connection with
the consummation of the transaction evidenced by this Agreement, extraordinary
losses (less extraordinary gains), and transaction costs incurred in connection
with the issuance by the Borrower of high-yield debt or equity for such period,
plus, to the extent deducted in determining such Consolidated Net Income,
(x) any losses or charges relating to the sale or disposition of the
Cargo/Precision Companies, (y) any losses or expenses, including any make-whole
paid, relating to the early redemption of the Borrower’s 7¼% Senior Notes due
2022 and (z) any costs associated with the Borrower’s repurchase of up to
$250,000,000 of its common stock pursuant to a tender offer, accelerated stock
buyback or open market purchase program, and minus, to the extent included in
determining such Consolidated Net Income, any gains relating to the sale or
disposition of the Cargo/Precision Companies or the early redemption of the
Borrower’s 7¼% Senior Notes due 2022.  EBITDA shall be calculated on a pro forma
basis to give effect to (a) any Acquisition by the Borrower or any of its
Restricted Subsidiaries consummated at any time on or after the first day of a
Computation Period as if such Acquisition had been consummated on the first day
of such Computation Period and (b) any Disposition or discontinuance of
operations by the Borrower or any of its Restricted Subsidiaries consummated at
any time on or after the first day of a Computation Period as if such
Disposition or discontinuance had been consummated on the first day of such
Computation Period.

 

“EBITDAR” means, for any period, EBITDA plus, to the extent deducted from
Consolidated Net Income when determining EBITDA, Consolidated Rentals for such
period.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environmental Claim” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

 

11

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon 
the Borrower or any ERISA Affiliate.

 

12

--------------------------------------------------------------------------------


 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to LIBOR, at
approximately 11:00 a.m. London time, determined two Business Days prior to such
date for Dollar deposits with a term of one month commencing that date;

 

provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied to the applicable Interest Period in a manner consistent with market
practice; provided, further, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent and (ii) if the Eurodollar Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”

 

“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded New Contract Aircraft Purchases” means New Aircraft Purchases not to
exceed $100,000,000 at any point during the immediately preceding twelve month
period.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guaranty or security interest is or becomes illegal.

 

13

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
clause (B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c).

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 31, 2006, among AAR Corp., the lenders from time to time party thereto
and Bank of America, N.A. (as successor by merger to LaSalle Bank National
Association) as amended from time to time.

 

“Existing Letters of Credit” means those letters of credit set forth on Schedule
2.04 which shall be deemed to have been issued pursuant to the terms and
conditions hereof and shall constitute Letters of Credit hereunder.

 

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of March 24, 2015 (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%)

 

14

--------------------------------------------------------------------------------


 

charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” means the letter agreement, dated March 12, 2015, among the
Borrower, the Administrative Agent and the Arranger.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries, which
period shall be the 12-month period ending on May 31st of each year.  References
to a Fiscal Year with a number corresponding to any calendar year (e.g., “Fiscal
Year 2011”) refer to the Fiscal Year ending on May 31st of such calendar year.

 

“Fixed Charge Coverage Ratio” means, for any Computation Period, the ratio of
(a) the total for such period of EBITDAR for the Borrower and its Restricted
Subsidiaries minus the sum of net income taxes paid in cash by the Borrower and
its Restricted Subsidiaries and all Covenant Capital Expenditures incurred by
the Borrower and its Restricted Subsidiaries to (b) the sum for such period of
(i) cash Interest Expense paid by the Borrower and its Restricted Subsidiaries
plus (ii) required payments of principal of Funded Debt for the Borrower and its
Restricted Subsidiaries (excluding (A) the Loans and revolving loans under the
Huntington Debt), (B) required principal payments under the Borrower’s notes due
May 15, 2011, the aggregate initial principal amount of which is $55,000,000,
(C) required principal payments under the Borrower’s convertible notes due
March 1, 2014 and March 1, 2016, (D) required repurchases of the Borrower’s
convertible notes due February 1, 2026, and (E) the loans under the Wood Dale
Mortgage Documents) plus (iii) Consolidated Rentals paid by the Borrower and its
Restricted Subsidiaries plus (iv) Restricted Payments paid by the Borrower
during such Computation Period.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

15

--------------------------------------------------------------------------------


 

“Funded Debt” means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Debt to obtain any such Lien).  The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, each existing and future direct and indirect
Significant Subsidiary that is a Domestic Subsidiary and each other Domestic
Subsidiary that from time to time shall upon the request of the Borrower become
a party to the Guaranty.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit G.

 

16

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

 

“Hedging Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedging Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

 

“Huntington Debt” means the Debt outstanding under that certain Master Loan
Agreement dated as of April 22, 2010 between EP Aviation, LLC and The Huntington
National Bank, and its successors and assigns, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Integration Expenses” means anticipated capitalized expenses related to the
integration of an Acquisition permitted pursuant to this Agreement up to a
maximum amount of 5% of the purchase price of an Acquisition expected to be
incurred within the first six months following the consummation of such
Acquisition as described in a schedule provided by the Borrower describing such
expenses, with such schedule subject to approval by the Administrative Agent.

 

“Interest Coverage Ratio” means, for any Computation Period, the ratio of
(a) the total for such period of EBITDA for the Borrower and its Restricted
Subsidiaries to (b) the total for such period of required payments of cash
Interest Expense by the Borrower and its Restricted Subsidiaries.

 

17

--------------------------------------------------------------------------------


 

“Interest Expense” means for any period the consolidated net interest expense of
the Borrower and its Restricted Subsidiaries for such period (including all
imputed interest on Capital Leases).

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each calendar month and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or (in the case of any
Eurodollar Rate Committed Loan) converted to or continued as a Eurodollar Rate
Loan and ending on the date one, two, three or six months thereafter, as
selected by the Borrower in its Committed Loan Notice; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Rate Loan, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(ii)                                  any Interest Period pertaining to a
Eurodollar Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interest of another Person, (b) a loan, advance or capital
contribution to, or Guarantee or assumption of Debt of, another Person or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit.  For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

18

--------------------------------------------------------------------------------


 

“January 2012 Debt Securities” means the unsecured notes issued in the capital
markets by the Borrower through January 31, 2012.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America, Wells Fargo Bank, N.A., Citibank, N.A. or
another Lender designated by the Borrower and approved by the Administrative
Agent, in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any commercial letter of credit or any standby letter
of credit issued hereunder and shall include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

19

--------------------------------------------------------------------------------


 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

 

“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 of this Agreement, the Fee Letter, and the Guaranty.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Borrower and its
Restricted Subsidiaries taken as a whole.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business, or
properties of the Borrower and its Restricted Subsidiaries taken as a whole;
(b) a material impairment of the ability of the Borrower to perform any of the
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document to which it is a party.

 

“Maturity Date” means November 1, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

20

--------------------------------------------------------------------------------


 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means, with respect to any issuance of Equity Interests or
Debt Securities by the Borrower, the aggregate cash proceeds received by the
Borrower pursuant to such issuance, net of the direct costs relating to such
issuance (including sales and underwriters’ commissions).

 

“Net Debt Securities Proceeds” means, with respect to any issuance of Debt
Securities, the aggregate cash proceeds received by the Borrower pursuant to
such issuance, net of the direct costs relating to such issuance (including
sales and underwriters’ commissions).

 

“Net Proceeds Amount” means, with respect to any Transfer of any property by any
Person, an amount equal to the difference of (a) the aggregate amount of the
consideration (valued at the Fair Market Value of such consideration at the time
of the consummation of such Transfer) received by such Person in respect of such
Transfer, minus (b) all ordinary and reasonable out-of-pocket costs and expenses
actually incurred by such Person in connection with such Transfer.

 

“Net Worth” means, as of any date, (a) the sum of (i) the par value (or value
stated on the books of the corporation) of the capital stock (but excluding the
par value of treasury stock and capital stock subscribed and unissued) of the
Borrower and its Restricted Subsidiaries plus (ii) the amount of the paid-in
capital and retained earnings of the Borrower and its Restricted Subsidiaries,
in each case as such amounts would be shown on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as of such time prepared in
accordance with GAAP, minus (b) to the extent included in clause (a), all
amounts properly attributable to minority interests, if any, in the stock and
surplus of Restricted Subsidiaries and excluding the effect of write-offs or
write-downs of certain aged inventory of the AAR Parts Trading Inc. business
unit and aircraft purchased, or aircraft for which commitments to purchase were
entered into, prior to September 11, 2001 (with the aggregate amount of such
write-offs and write-downs not to exceed $5,690,000).

 

“New Aircraft Purchases” means the purchase price paid for new aircraft acquired
for purposes of supporting new contracts awarded to the Borrower or a Restricted
Subsidiary (documented by a schedule provided by the Borrower to the
Administrative Agent outlining a list of acquired aircraft, the purchase price,
purchase date, and documents disclosing the award of a new contract (or an
amendment to an existing contract) to be serviced by such acquired aircraft). 
For purposes of calculating Fixed Charge Coverage Ratio, New Aircraft Purchases
(i) for the Fiscal Quarter ended May 31, 2010 was $0, (ii) for the Fiscal
Quarter ended August 31, 2010 was $26,000,000, (iii) for the Fiscal Quarter
ended November 30, 2010 was $16,450,000, (iv) for the Fiscal Quarter ended
February 28, 2011 was $6,985,000, and (v) for the Fiscal Quarter ended May 31,
2011 is $21,365,140.

 

“Nonrecourse Debt” means any Debt of any Person which, by the terms thereof,
does not represent a claim against any general assets or revenues of such Person
other than the specific assets that are subject to a Lien securing such Debt.

 

21

--------------------------------------------------------------------------------


 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.

 

“Notice of Committed Loan Prepayment” means a notice of prepayment with respect
to a Committed Loan, which shall be in such form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer.

 

“Obligations” means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of the Borrower and other Loan Parties under this
Agreement and any other Loan Document including Attorney Costs and any
reimbursement obligations of the Borrower in respect of Letters of Credit and
surety bonds, all Hedging Obligations permitted hereunder which are owed to any
Lender or its Affiliate or the Administrative Agent, and all Bank Products
Obligations, all in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, provided that the Obligations shall exclude any Excluded Swap
Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“Operating Leases” means any lease of (or other agreement conveying the right to
use) any real or personal property by the Borrower or any Restricted Subsidiary,
as lessee, other than any Capital Lease.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as

 

22

--------------------------------------------------------------------------------


 

of such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Overage Amounts” means the amount of Net Debt Securities Proceeds received by
the Borrower or a Subsidiary to the extent such amount is not used to refinance
convertible bonds previously issued by the Borrower.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Receivables Transactions” means any sale of notes or accounts
receivable by the Borrower or a Restricted Subsidiary so long as such sale
constitutes a “true sale” under GAAP and recourse to the Borrower and its
Restricted Subsidiaries in connection with such sale is limited to (a) the
retained portion of the notes or accounts receivable or (b) such other recourse
as the Borrower determines in good faith (which determination shall be
conclusive) is customary or otherwise necessary or advisable in connection with
such transaction.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 10.02(b).

 

“Priority Debt” means without duplication the sum of (a) all Debt of the
Borrower and/or the Restricted Subsidiaries secured by Liens other than those
permitted by paragraphs (a) through (m), both inclusive, of Section 7.02, and
(b) all other Debt of Restricted Subsidiaries other than (i) Debt owed to the
Borrower or other Restricted Subsidiaries and (ii) Debt outstanding at the time
such Person became a Subsidiary.

 

23

--------------------------------------------------------------------------------


 

“Property Reinvestment Application” means, with respect to any Transfer of
property, the application of an amount equal to the Net Proceeds Amount with
respect to such Transfer to acquire, develop or maintain assets used in the
ordinary course of the Borrower’s or Restricted Subsidiaries’ business.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, not less than three
Lenders having more than 50% of the Aggregate Commitments or, if the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, not less than
three Lenders holding in the aggregate more than 50% of the Total Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Responsible Officer” means the chief executive officer, the chief financial
officer, the president and chief operating officer, the chief accounting
officer, the treasurer or the assistant treasurer of a Loan Party and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on

 

24

--------------------------------------------------------------------------------


 

account of any return of capital to the Borrower’s stockholders, partners or
members (or the equivalent Person thereof).

 

“Restricted Subsidiary” means each Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Restricted Subsidiary Stock” means, with respect to any Person, the stock (or
any options or warrants to purchase stock or other Equity Interests exchangeable
for or convertible into stock) of any Restricted Subsidiary of such Person.

 

“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“SEC Filings” means, as at any date, the Borrower’s Annual Report on Form 10-K
prepared in compliance with the requirements therefor and filed with the SEC
most recently prior to such date, and all of the Borrower’s Quarterly Reports on
Forms 10-Q and/or other reports, including on Form 8-K, in each case prepared in
compliance with the requirements therefor and filed with the SEC since the date
of such Form 10-K filing.

 

“Significant Subsidiary” means at any time any Restricted Subsidiary which
accounts for more than (i) 10% of the Consolidated Assets of the Borrower and
its Restricted Subsidiaries or (ii) 10% of the consolidated revenue of the
Borrower and its Restricted Subsidiaries; provided, however, that if no single
Restricted Subsidiary qualifies as a Significant Subsidiary under clauses (i) or
(ii), but two or more Restricted Subsidiaries, when taken together, account for
more than 10% of the Consolidated Assets or the consolidated revenue of the
Borrower and its Restricted Subsidiaries, then the Borrower shall designate
Restricted Subsidiaries as Significant Subsidiaries until the remaining
Restricted Subsidiaries that have not been so designated account, on an a
combined basis, for less than 10% of Consolidated Assets and consolidated
revenue for the Borrower and all of the Restricted Subsidiaries.

 

“Specified Debt Securities” means the January 2012 Debt Securities and any other
unsecured Debt of the Borrower permitted under Section 7.01.

 

25

--------------------------------------------------------------------------------


 

“Subordinated Debt” means any Debt of the Borrower that is (i) junior and
subordinate in right of payment to the Loans and other Obligations pursuant to
subordination provisions that have been approved in writing by the Required
Lenders and (ii) has a final maturity no earlier than any of the Loans and a
weighted average life to maturity (determined in accordance with standard
financial practice) that is no shorter than any of the Loans.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.05(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmissions system as shall
be approved by the Administrative Agent), appropriately completed and signed by
a Responsible Officer of the Borrower.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Tangible Net Worth” means for the Borrower and both its Restricted Subsidiaries
and Unrestricted Subsidiaries on a consolidated basis an amount equal to:
(a) Net Worth; plus (b) the aggregate principal amount of Subordinated Debt;
less (c) Intangible Assets; less (d) the excess of the aggregate of the
Borrower’s and the Restricted Subsidiaries’ Investments under clause (l) of
Section 7.11 over an amount equal to 30% of Net Worth as reported by the
Borrower in accordance with the terms hereof for the Fiscal Quarter immediately
preceding the Fiscal Quarter in which such determination is being made.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

26

--------------------------------------------------------------------------------


 

“Total Debt” means all Debt (other than Nonrecourse Debt) of the Borrower and
its Restricted Subsidiaries, determined on a consolidated basis, excluding
(a) Contingent Liabilities in respect of Debt of the Borrower or any Restricted
Subsidiary, (b) Hedging Obligations, and (c) Debt of the Borrower to Restricted
Subsidiaries and Debt of Restricted Subsidiaries to the Borrower or to other
Restricted Subsidiaries (including all offsetting debits and credits between the
Borrower and the Restricted Subsidiaries and all other items required to be
eliminated in the course of preparing consolidated financial statements for the
Borrower and the Restricted Subsidiaries in accordance with GAAP).

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including Restricted Subsidiary Stock.  For purposes of determining the
application of the Net Proceeds Amount in respect of any Transfer, the Borrower
may designate any Transfer as one or more separate Transfers each yielding a
separate Net Proceeds Amount.  In any such case, the Disposition Value of any
property subject to each such separate Transfer shall be determined by ratably
allocating the aggregate Disposition Value of all property subject to all such
separate Transfers to each such separate Transfer on a proportionate basis.

 

“Type” means with respect to a Committed Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.

 

“Unfunded Liability” means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, based on the actuarial
assumptions currently being used for funding each Pension Plan on an on-going
basis.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

 

“Unrestricted Cash” means, on any date, that portion of the Borrower’s and its
domestic Restricted Subsidiaries’ cash and Cash Equivalent Investments held with
any Lender in excess of $10,000,000 that is not encumbered by or subject to any
Lien (including Liens permitted hereunder), setoff (other than ordinary course
setoff rights of a depository bank arising under a bank depository agreement for
customary fees, charges and other account-related expenses due to such
depository bank thereunder), counterclaim, recoupment, defense or other right in
favor of any Person.

 

“Unrestricted Subsidiary” means each of AAR Aircraft & Engine Sales &
Leasing, Inc., each Subsidiary thereof (the “AAR AESL Group”), AAR International
Financial Services, L.L.C., each Subsidiary thereof (the “AAR IFS Group”), and
each other Subsidiary of the Borrower designated as such in a written notice to
the Administrative Agent and the Lenders by the Borrower; provided, however,
that (i) no such designation shall take effect until the receipt of such notice
by the Administrative Agent and the Lenders, (ii) no such designation shall be
made if a

 

27

--------------------------------------------------------------------------------


 

Default or Event of Default would result therefrom, and (iii) no such
designation shall be made without the Required Lenders’ prior written consent
if, after giving effect to such designation on a pro forma basis, EBITDA for the
Borrower and the Restricted Subsidiaries, on a consolidated basis, would be
reduced by more than 10% of consolidated EBITDA for the Borrower and the
Restricted Subsidiaries for the four Fiscal Quarter period immediately preceding
the Fiscal Quarter in which such designation is made.  If at any time a
Subsidiary that is designated as an Unrestricted Subsidiary represents (i) more
that 10% of the consolidated assets of the Borrower and its Subsidiaries or
(ii) more than 10% of the consolidated revenue of the Borrower and its
Subsidiaries, such Unrestricted Subsidiary shall automatically be redesignated
as a Restricted Subsidiary; provided, however, that this sentence shall not
apply to any Subsidiary that is a part of the AAR AESL Group or the AAR IFS
Group.

 

“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Equity Interests of which (except directors’ qualifying Equity Interests) are at
the time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

“Wholly-Owned Restricted Subsidiary” means a Restricted Subsidiary of the
Borrower that is a Wholly Owned Subsidiary.

 

“Wood Dale Mortgage Documents” means (i) that certain  Loan Agreement between
AAR Wood Dale LLC and Principal Commercial Funding dated as of July 15, 2005,
(ii) that certain Guaranty by AAR CORP. in favor of Principal Commercial Funding
dated as of July 15, 2005 and (iii) that certain Lease Agreement between AAR
CORP. and AAR Wood Dale LLC dated as of July 1, 2003, each as amended, restated
or otherwise modified from time to time.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and

 

28

--------------------------------------------------------------------------------


 

“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)                                 Changes in GAAP.  If the Borrower notifies
the Administrative Agent that the Borrower wishes to amend any covenant in
Section 6 or Section 7.11 (or any related definition) to eliminate or to take
into account the effect of any change in GAAP on the operation of such covenant
(or if the Administrative Agent notifies the Borrower that the Required Lenders
wish to amend Section 6 or Section 7.13 (or any related definition) for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant (or
related definition) is amended in a manner satisfactory to the Borrower and the
Required Lenders.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to three places more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time and provided further that the amount of any
Letter of Credit and of any L/C Obligations with respect to any Letter of Credit
issued in a

 

29

--------------------------------------------------------------------------------


 

currency other than Dollars is such amount calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency on the London market at 11:00 a.m. London
time on or as of the most recent date of computation of such amount by the
Administrative Agent.

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Committed Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Committed Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment.  Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.06, and
reborrow under this Section 2.01.  Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of
Committed Loans.

 

(a)                                 Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of Eurodollar
Rate Committed Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by (A) telephone or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Committed Loan Notice.  Each such
notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Committed Loans or of any
conversion of Eurodollar Rate Committed Loans to Base Rate Committed Loans, and
(ii) on the requested date of any Borrowing of Base Rate Committed Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans shall be in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof.  Except as provided in
Sections 2.04(c) and 2.05(c), each Borrowing of or conversion to Base Rate
Committed Loans shall be in a principal amount of $2,000,000 or a whole multiple
of $1,000,000 in excess thereof.  Each Committed Loan Notice (whether telephonic
or written) shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Committed Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made

 

30

--------------------------------------------------------------------------------


 

as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Committed Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Committed Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection.  In the
case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Committed Loan may be continued or converted only on the last
day of an Interest Period for such Eurodollar Rate Committed Loan.  During the
existence of a Default, no Loans may be requested as, converted to or continued
as Eurodollar Rate Committed Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Committed Loans upon determination of such
interest rate.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than ten Interest Periods in effect with respect to Committed Loans.

 

2.03                        [Reserved].

 

31

--------------------------------------------------------------------------------


 

2.04                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.04, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower or
its Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit.  Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                               the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance, unless
the Required Lenders have approved such expiry date; or

 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing the Letter of Credit, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the

 

32

--------------------------------------------------------------------------------


 

L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is in an initial
stated amount less than $10,000;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than Dollars, euros, British pounds sterling or UAE dirhams or a
currency in which the applicable L/C Issuer can and is willing to issue Letters
of Credit;

 

(E)                                any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(F)                                 the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue the Letter
of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

33

--------------------------------------------------------------------------------


 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.  In the event that the L/C Issuer
issues a Letter of Credit denominated in a currency other than Dollars, euros,
British pounds sterling or UAE dirhams (or amends such a Letter of Credit to
increase the stated amount) the L/C Issuer shall promptly notify each Lender of
such issuance or amendment.

 

34

--------------------------------------------------------------------------------


 

(iii)                               Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit together
with, in the case of a commercial Letter of Credit, a sight draft from the
beneficiary, the L/C Issuer shall notify the Borrower and the Administrative
Agent thereof.  Not later than 11:00 a.m. on the date of any payment by the L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing as determined by the L/C Issuer.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice) as determined
by the Administrative Agent.  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.04(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.04(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.04(c)(ii) shall be deemed payment in respect of its participation
in such L/C

 

35

--------------------------------------------------------------------------------


 

Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.04.

 

(iv)                              Until each Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.04(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.04(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.04(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent

 

36

--------------------------------------------------------------------------------


 

will distribute to such Lender its Applicable Percentage thereof in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.04(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s

 

37

--------------------------------------------------------------------------------


 

instructions or other irregularity, the Borrower will immediately notify the L/C
Issuer.  The Borrower shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.04(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  Each L/C Issuer shall provide to the
Administrative Agent a list of outstanding Letters of Credit (together with
amounts) issued by it on a monthly basis; the Administrative Agent shall provide
a copy of such list to any Lender upon request.

 

(g)                                  Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i)  the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the daily

 

38

--------------------------------------------------------------------------------


 

amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.04 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.18(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each Fiscal Quarter, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at the rate of 0.125% per annum, computed on the daily amount available
to be drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefit from the businesses of such Subsidiaries.

 

39

--------------------------------------------------------------------------------


 

2.05                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.05, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to the Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Committed Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by (A) telephone or
(B) a Swing Line Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a Swing Line Loan Notice.  Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.05(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrower.

 

40

--------------------------------------------------------------------------------


 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02.  The Swing Line Lender shall furnish the Borrower with a copy
of the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.05(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.05(c)(i), the request for Base Rate Committed Loans submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.05(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

41

--------------------------------------------------------------------------------


 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.05(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.05(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.05 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.06                        Prepayments.

 

(a)                                 The Borrower may, upon delivery of a Notice
of Committed Loan Prepayment to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Committed Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Committed Loans shall be in a principal

 

42

--------------------------------------------------------------------------------


 

amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Committed Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Committed Loans are to be
prepaid, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Subject to Section 2.18,
each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

 

(b)                                 [Reserved].

 

(c)                                  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(d)                                 If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06(d) unless after the prepayment in full of the Committed Loans and
Swing Line Loans the Total Outstandings exceed the Aggregate Commitments then in
effect.

 

2.07                        Termination or Reduction of Commitments.  The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$2,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess.  The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments.  Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees

 

43

--------------------------------------------------------------------------------


 

accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

2.08                        Repayment of Loans.

 

(a)                                 The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans outstanding
on such date.

 

(b)                                 The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Loan
is made and (ii) the Maturity Date.

 

2.09                        Interest.

 

(a)                                 Subject to the provisions of
subsection (b) below, (i) each Eurodollar Rate Committed Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Committed Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest to the extent permitted by
applicable Law) shall be due and payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

44

--------------------------------------------------------------------------------


 

2.10                        Fees.  In addition to certain fees described in
subsections (h) and (i) of Section 2.04:

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.18.  The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
Fiscal Quarter, commencing with the first such date to occur after the Closing
Date, and on the last day of the Availability Period.  The commitment fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(b)                                 Other Fees.  (i) The Borrower shall pay to
the Arranger and the Administrative Agent for their own respective accounts fees
in the amounts and at the times specified in the Fee Letter.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.11                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Adjusted Total Debt
to EBITDA Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Adjusted Total Debt to EBITDA
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the

 

45

--------------------------------------------------------------------------------


 

Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.04(c)(iii), 2.04(h) or
2.09(b) or under Article VIII.  The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

 

2.12                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.13                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

46

--------------------------------------------------------------------------------


 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing

 

47

--------------------------------------------------------------------------------


 

provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.14                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Committed Loans
made by it, or the participations in L/C Obligations or in Swing Line Loans held
by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Committed Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Committed Loans and subparticipations in L/C Obligations and Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.17, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Committed Loans or subparticipations in
L/C Obligations or Swing Line Loans to any assignee or participant, other than
an assignment to the Borrower or any Affiliate thereof (as to which the
provisions of this Section shall apply).

 

48

--------------------------------------------------------------------------------


 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.15                        [Reserved].

 

2.16                        Increase in Commitments.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$250,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000.  At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (y) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier

 

49

--------------------------------------------------------------------------------


 

date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists.  The Borrower
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in Section 2.14 or 10.01 to the contrary.

 

2.17                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
request of the Administrative Agent or the L/C Issuer (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, interest bearing deposit accounts at the L/C
Issuer.  The Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders
(including the Swing Line Lender), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.17 or Sections 2.04, 2.05, 2.06, 2.18 or 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

50

--------------------------------------------------------------------------------


 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(vi))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.17 may be otherwise applied in accordance with Section 8.03), and
(y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

2.18                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows:  first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise

 

51

--------------------------------------------------------------------------------


 

directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans or L/C Borrowings in respect
of which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender
(x) shall not be entitled to receive any commitment fee pursuant to
Section 2.10(a) (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
for any period during which that Lender is a Defaulting Lender and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.04(h).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Sections 2.04 and 2.05, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.18(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

52

--------------------------------------------------------------------------------


 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  (i) Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall to the extent permitted by applicable Laws be made free and clear
of and without reduction or withholding for any Taxes.  If, however, applicable
Laws require the Borrower or the Administrative Agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Borrower or the Administrative Agent, as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to
subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.

 

(c)                                  Tax Indemnifications.  (i) Without limiting
the provisions of subsection (a) or (b) above, the Borrower shall, and does
hereby, indemnify the Administrative Agent, each Lender and the L/C Issuer, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by the Borrower or the Administrative
Agent or paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.

 

53

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and the L/C Issuer shall, and does
hereby, indemnify the Borrower and the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower or the Administrative Agent) incurred by or asserted
against the Borrower or the Administrative Agent by any Governmental Authority
as a result of the failure by such Lender or the L/C Issuer, as the case may be,
to deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the L/C Issuer, as the
case may be, to the Borrower or the Administrative Agent pursuant to
subsection (e).  Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).  The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation. 
(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

(ii)                                  Without limiting the generality of the
foregoing, if the Borrower is resident for tax purposes in the United States,

 

(A)                               any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable Laws or

 

54

--------------------------------------------------------------------------------


 

reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

(B)                               each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)                                   executed originals of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(II)                              executed originals of Internal Revenue Service
Form W-8ECI,

 

(III)                         executed originals of Internal Revenue Service
Form W-8IMY and all required supporting documentation,

 

(IV)                          in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of  Internal Revenue Service
Form W-8BEN, or

 

(V)                               executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

(iii)                               Each Lender shall promptly (A) notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 

55

--------------------------------------------------------------------------------


 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent, such Lender or the L/C Issuer, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

 

(g)                                  For purposes of determining withholding
Taxes imposed under FATCA, from and after March 24, 2015, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(l).

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Committed Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue

 

56

--------------------------------------------------------------------------------


 

to maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative is advised in
writing by such Lender that it is no longer illegal  for such Lender to
determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Committed Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Committed Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Committed Loans or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurodollar Rate Loan made
by it, or change the basis of taxation of payments to such Lender or the L/C
Issuer in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the L/C Issuer); or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

57

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency

 

58

--------------------------------------------------------------------------------


 

liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Committed Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Borrower hereby agrees

 

59

--------------------------------------------------------------------------------


 

to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 10.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Guaranty, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each of the Borrower and Loan Parties is
validly existing, in good standing and qualified to engage in business in its
state of incorporation (or formation) and in each other state requested by the
Administrative Agent;

 

(v)                                 a favorable opinion of Schiff Hardin LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, substantially in the form attached hereto as Exhibit H;

 

(vi)                              a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of

 

60

--------------------------------------------------------------------------------


 

the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

 

(vii)                           a certificate signed by a Responsible Officer of
the Borrower certifying (A) that the conditions specified in
Sections 4.02(a) and (b) have been satisfied, and (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

(viii)                        evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;

 

(ix)                              evidence that the Existing Credit Agreement
has been or concurrently with the Closing Date is being terminated and all Liens
securing obligations under the Existing Credit Agreement have been or
concurrently with the Closing Date are being released; and

 

(x)                                 such other assurances, certificates,
documents, consents or opinions as the Administrative Agent, the L/C Issuer, the
Swing Line Lender or the Required Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

(d)                                 The Closing Date shall have occurred on or
before April 12, 2011

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type,
or a continuation of Eurodollar Rate Committed Loans) is subject to the
following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V (other than those
contained in Section 5.04(b) and Section 5.05) or any other Loan Document, or
which are contained in any document furnished at any time under or in

 

61

--------------------------------------------------------------------------------


 

connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in
subsection (a) of Section 5.04 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Organization.  Each of the Borrower and each
Restricted Subsidiary is validly existing and in good standing under the laws of
its jurisdiction of organization; and each of the Borrower and each Restricted
Subsidiary is duly qualified to do business in each jurisdiction where, because
of the nature of its activities or properties, such qualification is required,
except for such jurisdictions where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Conflict.  The Borrower and each
Restricted Subsidiary is duly authorized to execute and deliver each Loan
Document to which such Person is a party and perform its Obligations under each
Loan Document to which it is a party.  The Borrower is duly authorized to borrow
monies hereunder.  The execution, delivery and performance by the Borrower and
each Restricted Subsidiary of each Loan Document to which such Person is a
party, and the borrowings by the Borrower hereunder, do not and will not
(a) require any consent or approval of any governmental agency or authority
(other than any consent or approval which has been obtained and is in full force
and effect) or which the failure to so obtain could not reasonably be expected
to have a Material Adverse Effect, (b) conflict with (i) any provision of law,
(ii) the Organization Documents or material agreements disclosed in the
Borrower’s most recent filing with the SEC on Form 10-K or (iii) any material
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon the Borrower or any Restricted Subsidiary or any
of their respective properties or (c) require, or result in, the creation or
imposition of any Lien on any asset of the Borrower or any Restricted Subsidiary
(other than Liens, if any, in favor of the Administrative Agent created pursuant
to the Loan Documents).

 

62

--------------------------------------------------------------------------------


 

5.03                        Validity and Binding Nature.  This Agreement has
been, and each other Loan Document, when delivered hereunder, will have been,
duly executed and delivered by each Loan Party that is party thereto and is, or
when so delivered will be, the legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.

 

5.04                        Financial Condition; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements, copies of
which have been delivered to each Lender, were prepared in accordance with GAAP
(subject, in the case of such unaudited statements, to the absence of footnotes
and to normal year-end adjustments) and present fairly the consolidated
financial condition of the Borrower and its Subsidiaries as at such dates and
the results of their operations for the periods then ended.

 

(b)                                 Since the date of the Audited Financial
Statements, there has been no change in the financial condition, operations,
assets, business or properties of the Borrower and the Restricted Subsidiaries,
taken as a whole that has had or could reasonably be expected to have a Material
Adverse Effect.

 

5.05                        Litigation and Contingent Liabilities.  Except as
set forth on Schedule 5.05, no litigation (including derivative actions),
arbitration proceeding or governmental investigation or proceeding is pending
or, to the Borrower’s knowledge, threatened against the Borrower or any
Restricted Subsidiary which could reasonably be expected to have a Material
Adverse Effect.  Other than any liability incident to such litigation or
proceedings, neither the Borrower nor any Restricted Subsidiary has any material
contingent liabilities not listed on Schedule 5.05 or permitted by Section 7.01.

 

5.06                        Ownership of Properties; Liens.  Each of the
Borrower and each of its Restricted Subsidiaries owns good and, in the case of
real property,  sufficient title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights) that individually or in
the aggregate are Material, free and clear of all Liens, charges and claims
(including infringement claims with respect to patents, trademarks, service
marks, copyrights and the like) except as permitted by Section 7.02.

 

5.07                        Equity Ownership; Subsidiaries.  All issued and
outstanding Equity Interests of the Borrower and each Restricted Subsidiary are
duly authorized and validly issued, fully paid, non-assessable, and free and
clear of all Liens other than those in favor of the Administrative Agent (if
any), and such securities were issued in compliance with all applicable state
and federal laws concerning the issuance of securities.  Schedule 5.07 sets
forth the authorized Equity Interests of each Restricted Subsidiary and each
Unrestricted Subsidiary as of the Closing Date and identifies each owner of such
Equity Interests and their percentage of the total Equity Interests which each
owner owns.  Each Restricted Subsidiary is a Wholly-Owned Subsidiary  except as
set forth on Schedule 5.07.  As of the Closing Date, except as set forth on
Schedule 5.07, there are no pre-emptive or other outstanding rights, options,
warrants, conversion rights or other similar agreements or understandings for
the purchase or acquisition of any Equity Interests of the

 

63

--------------------------------------------------------------------------------


 

Borrower or any Restricted Subsidiary.  The Borrower shall update Schedule 5.07
promptly after (a) the creation or acquisition by the Borrower or a Subsidiary
thereof of a new Subsidiary, (b) any change in the ownership structure of any
Wholly-Owned Restricted Subsidiary that results in such Restricted Subsidiary no
longer being a Wholly-Owned Subsidiary or (c) any change in a Subsidiary’s
designation as an Unrestricted Subsidiary or a Restricted Subsidiary; provided,
such update in and of itself shall not cause such action to be permitted
hereunder if such action is otherwise prohibited hereunder.

 

5.08                        Pension Plans.

 

(a)                                 Each Pension Plan complies in all material
respects with all applicable requirements of law and regulations.  No
contribution failure under Section 412 of the Code, Section 302 of ERISA or the
terms of any Pension Plan has occurred with respect to any Pension Plan,
sufficient to give rise to a Lien under Section 302(f) of ERISA, or otherwise to
have a Material Adverse Effect.  There are no pending or, to the knowledge of
the Borrower, threatened, claims, actions, investigations or lawsuits against
any Pension Plan, any fiduciary of any Pension Plan, the Borrower or any ERISA
Affiliate with respect to a Pension Plan or a Multiemployer Plan which could
reasonably be expected to have a Material Adverse Effect.  Neither the Borrower
nor any ERISA Affiliate has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Pension
Plan or Multiemployer Plan which would subject that Person to any material
liability.  Within the past five years, neither the Borrower nor any ERISA
Affiliate has engaged in a transaction which resulted in a Pension Plan with an
Unfunded Liability being transferred out of the group of ERISA Affiliates, which
could reasonably be expected to have a Material Adverse Effect.  No ERISA Event
has occurred or is reasonably expected to occur with respect to any Pension
Plan, which could reasonably be expected to have a Material Adverse Effect.

 

(b)                                 All contributions (if any) have been made to
any Multiemployer Plan that are required to be made by the Borrower or any ERISA
Affiliate under the terms of the plan or of any collective bargaining agreement
or by applicable law; neither the Borrower nor any ERISA Affiliate has withdrawn
or partially withdrawn from any Multiemployer Plan, incurred any withdrawal
liability with respect to any such plan or received notice of any claim or
demand for withdrawal liability or partial withdrawal liability from any such
plan, and no condition has occurred which, if continued, could result in a
withdrawal or partial withdrawal from any such plan; and neither the Borrower
nor any ERISA Affiliate has received any notice that any Multiemployer Plan is
in reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

 

5.09                        Investment Company Act.  Neither the Borrower nor
any Restricted Subsidiary is an “investment company” or a company “controlled”
by an “investment company” or a “subsidiary” of an “investment company,” within
the meaning of the Investment Company Act of 1940.

 

64

--------------------------------------------------------------------------------


 

5.10                        Regulation U.  The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock” as defined in
Regulation U of the FRB.

 

5.11                        Taxes.  Each of the Borrower and each Restricted
Subsidiary has timely filed all tax returns and reports required by law to have
been filed by it and has paid all taxes and governmental charges due and payable
with respect to such return, except any such taxes or charges (a) which are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books or (b) the filing or amount of which is not individually or in the
aggregate Material.  The Borrower  and the Restricted Subsidiaries have made
adequate reserves on their books and records in accordance with GAAP for all
taxes that have accrued but which are not yet due and payable.  Neither the
Borrower nor any Restricted Subsidiary has participated in any transaction that
relates to a year of the taxpayer (which is still open under the applicable
statute of limitations) which is a “reportable transaction” within the meaning
of Treasury Regulation Section 1.6011-4(b)(2) (irrespective of the date when the
transaction was entered into).

 

5.12                        Solvency; Etc..  On the Closing Date, and
immediately prior to and after giving effect to the issuance of each Letter of
Credit and each borrowing hereunder and the use of the proceeds thereof, with
respect to the Borrower and the Restricted Subsidiaries, taken as a whole,
(a) the fair value of their assets is greater than the amount of their
liabilities as such value and liabilities are established in accordance with
GAAP, and (b) the present fair saleable value of their assets is not less than
the amount that will be required to pay the probable liability on their debts as
they become absolute and matured.

 

5.13                        Environmental Matters.  As of the Closing Date,
except as disclosed in the most recent SEC Filings, neither the Borrower nor any
Restricted Subsidiary has knowledge of any liability or has received any notice
of any liability, and no proceeding has been instituted raising any liability
against the Borrower or any of its Restricted Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect individually or in the
aggregate.  As of the Closing Date, except as disclosed in the most recent SEC
Filings, and except as otherwise disclosed in writing:

 

(a)                                 neither the Borrower nor any Restricted
Subsidiary has knowledge of any facts which would give rise to any liability,
public or private, for violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect;

 

(b)                                 neither the Borrower nor any of its
Restricted Subsidiaries has stored any Hazardous Materials on real properties
now or formerly owned, leased or operated by any of them or has disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect; and

 

65

--------------------------------------------------------------------------------


 

(c)                                  all buildings on all real properties now
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries
are in compliance with applicable Environmental Laws, except where failure to
comply could not reasonably be expected to result in a Material Adverse Effect.

 

5.14                        Insurance.  The Borrower and each Restricted
Subsidiary and their respective properties are insured with financially sound
and reputable insurance companies which are not Affiliates of the Borrower and
the Restricted Subsidiaries, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower and the
Restricted Subsidiaries operate.

 

5.15                        Information.  All information heretofore or
contemporaneously herewith furnished in writing by the Borrower to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender pursuant hereto or in connection herewith
will be, true and accurate in every material respect on the date as of which
such information is dated or certified, and none of such information is or will
be incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by the Administrative Agent and the Lenders that any
projections and forecasts provided by the Borrower are based on good faith
estimates and assumptions believed by the Borrower to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).

 

5.16                        Intellectual Property.  Each of the Borrower and
each Restricted Subsidiary owns and possesses or has a license or other right to
use all patents, patent rights, trademarks, trademark rights, trade names, trade
name rights, service marks, service mark rights, and copyrights as are necessary
for the conduct of the businesses of the Borrower or such Restricted Subsidiary,
as applicable, except to the extent the lack of such rights could not reasonably
be expected to have a Material Adverse Effect, without any infringement upon
rights of others which could reasonably be expected to have a Material Adverse
Effect.

 

5.17                        No Default.  No Event of Default or Default exists
or would result from the incurrence by the Borrower or any Restricted Subsidiary
of any Debt hereunder or under any other Loan Document.

 

5.18                        Taxpayer Identification Number.  The Borrower’s true
and correct U.S. taxpayer identification number is set forth on Schedule 10.02.

 

5.19                        Anti-Corruption Laws; Sanctions; Anti-Terrorism
Laws.

 

(a)                                 The Borrower, its Subsidiaries and their
respective officers and employees, and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of the Borrower, any Subsidiary or to
the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees is a Sanctioned Person.  No Loan or Letter of
Credit, use of the proceeds of any Loan

 

66

--------------------------------------------------------------------------------


 

or Letter of Credit or other transactions contemplated hereby will violate
Anti-Corruption Laws or applicable Sanctions.

 

(b)                                 Neither the making of the Loans hereunder
nor the use of the proceeds thereof will violate the PATRIOT Act, the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or
successor statute thereto.  The Borrower and its Subsidiaries are in compliance
in all material respects with the PATRIOT Act.

 

ARTICLE VI. AFFIRMATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full (other
than contingent or indemnification obligations which survive the termination of
this Agreement) and all Letters of Credit have been terminated, the Borrower
agrees that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, it will:

 

6.01                        Reports, Certificates and Other Information. 
Furnish to the Administrative Agent and each Lender:

 

(a)                                 Annual Report.  (i) Promptly when available
and in any event within 90 days after the close of each Fiscal Year, a copy of
the annual audit report of the Borrower and its Subsidiaries for such Fiscal
Year, including therein consolidated balance sheets and statements of earnings
and cash flows of the Borrower and its Subsidiaries as at the end of such Fiscal
Year,  together with a Report of Independent Registered Public Accounting Firm
thereon without adverse reference to going concern value and without
qualification by KPMG LLP or such other independent auditors of recognized
standing selected by the Borrower and reasonably acceptable to the
Administrative Agent; provided that the availability on EDGAR or the internet
within the time period specified above of the Borrower’s Annual Report on
Form 10-K for such Fiscal Year (together with the Borrower’s annual report to
shareholders, if any, prepared pursuant to Rule 14a-3 under the Exchange Act)
prepared in accordance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 6.01(a)(i), and
(ii) promptly when available and in any event within 100 days after the close of
each Fiscal Year, a written statement from the Borrower’s accountants to the
effect that in making the examination necessary for the signing of such annual
audit report by such accountants, nothing came to their attention that caused
them to believe that the Borrower was not in compliance with any provision of
Sections 7.01, 7.03, 7.04 or 7.13 of this Agreement insofar as such provision
relates to accounting matters or, if something has come to their attention that
caused them to believe that the Borrower was not in compliance with any such
provision, describing such non-compliance in reasonable detail.  The Borrower
shall also furnish to the Administrative Agent and each Lender promptly when
available and in any event within 90 days after the close of each Fiscal Year
consolidated balance sheets and statements of earnings and cash flows of the
Borrower and all Restricted Subsidiaries as at the end of such Fiscal Year
prepared in accordance with GAAP and a consolidated balance sheet and statement
of earnings and cash flows of all of the Borrower’s Unrestricted Subsidiaries as
at the end of such Fiscal Year prepared in accordance with GAAP, together with
information on elimination entries (subject, in the case of the financial
statements for the Borrower and its Restricted Subsidiaries

 

67

--------------------------------------------------------------------------------


 

and the financial statements for the Borrower’s Unrestricted Subsidiaries, to
the absence of footnotes and other deviations from GAAP that are to be listed or
itemized by the Borrower upon submission of such financial statements).

 

(b)                                 Interim Reports.  Promptly when available
and in any event within 45 days after the end of each Fiscal Quarter,
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such Fiscal Quarter, together with consolidated statements of earnings and
cash flows for such Fiscal Quarter and for the period beginning with the first
day of such Fiscal Year and ending on the last day of such Fiscal Quarter, 
together with a comparison with the corresponding period of the previous Fiscal
Year certified by a Responsible Officer of the Borrower; provided, that the
availability on EDGAR or the internet within the time period specified above of
copies of the Borrower’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the SEC shall be deemed to satisfy
the requirements of this Section 6.01(b).  The Borrower shall also furnish to
the Administrative Agent and each Lender promptly when available and in any
event within 45 days after the close of each Fiscal Quarter consolidated balance
sheets of the Borrower and its Restricted Subsidiaries as of the end of such
Fiscal Quarter, together with consolidated statements of earnings and cash flows
for such Fiscal Quarter, and consolidated balance sheets of the Borrower’s
Unrestricted Subsidiaries as of the end of such Fiscal Quarter, together with a
consolidated statement of earnings and cash flows and information on elimination
entries reasonably satisfactory to the Administrative Agent.  All deliveries
under this Section shall be prepared in accordance with GAAP (subject, in the
case of the financial statements for the Borrower and its Restricted
Subsidiaries and the financial statements for the Borrower’s Unrestricted
Subsidiaries, to the absence of footnotes and other deviations from GAAP that
are to be listed or itemized by the Borrower upon submission of such financial
statements).

 

(c)                                  Compliance Certificates.  Within 20
Business Days of the furnishing of a copy of or the making available on EDGAR or
the internet of, as the case may be, each annual audit report of Form 10-K
pursuant to Section 6.01(a) and each set of quarterly statements or Form 10-Q
pursuant to Section 6.01(b), a duly completed Compliance Certificate in the form
of Exhibit E, with appropriate insertions, dated the date of such annual report
or such quarterly statements and signed by a Responsible Officer of the
Borrower, containing a computation of each of the financial ratios and
restrictions set forth in Section 7.13 and to the effect that such Responsible
Officer has not become aware of any Event of Default or Default that has
occurred and is continuing or, if there is any such event, describing it and the
steps, if any, being taken to cure it.  As a schedule to any Compliance
Certificate delivered pursuant to Section 6.01(a), the Borrower shall also
provide a listing of each of its Subsidiaries (excluding AAR
International, Inc., the AAR AESL Group and the AAR IFS Group) that represents
5% or more of the Borrower’s consolidated revenues for the Fiscal Year then
ended and/or 5% or more of the Borrower’s Consolidated Assets as of the last day
of such Fiscal Year.  Such schedule shall set forth the Dollar amount of each
such Subsidiary’s assets and revenues and the percentage of the Borrower’s
Consolidated Assets and consolidated revenues represented by such Subsidiary’s
assets and revenues.

 

(d)                                 Reports to the SEC and to Shareholders. 
Promptly upon the filing or sending thereof, copies of all regular, periodic or
special reports of the Borrower filed with the SEC; copies of all registration
statements of the Borrower filed with the SEC (other than on Form S-8); and
copies of all proxy statements or other communications made to security holders
generally, provided that the availability on EDGAR or the internet of any such
report, statement or

 

68

--------------------------------------------------------------------------------


 

communication shall be deemed to satisfy the requirements of this
Section 6.01(d) with respect to such report, statement or communication.

 

(e)                                  Notice of Default, Litigation and ERISA
Matters.  Promptly upon any Responsible Officer becoming aware of any of the
following, written notice describing the same and the steps being taken by the
Borrower or the Subsidiary affected thereby with respect to:

 

(i)                                     the occurrence of an Event of Default or
a Default;

 

(ii)                                  any litigation, arbitration or
governmental investigation or proceeding not previously disclosed by the
Borrower to the Lenders and which will not be disclosed in the next applicable
SEC Filings in accordance with the requirements thereof, which has been
instituted or, to the knowledge of the Borrower, is threatened against the
Borrower or any Restricted Subsidiary or to which any of the properties of any
thereof is subject which might reasonably be expected to have a Material Adverse
Effect;

 

(iii)                               the institution of any steps by any ERISA
Affiliate or any other Person to terminate any Pension Plan, or the failure of
any ERISA Affiliate to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Plan, or the taking of any action with respect to a Pension
Plan which could result in the requirement that the Borrower furnish a bond or
other security to the PBGC or such Pension Plan, or the occurrence of any event
with respect to any Pension Plan or Multiemployer Plan which could result in the
incurrence by any ERISA Affiliate of any material liability, fine or penalty
(including any claim or demand for withdrawal liability or partial withdrawal
from any Multiemployer Plan), or any material increase in the contingent
liability of the Borrower with respect to any post-retirement welfare benefit
plan or other employee benefit plan of the Borrower or another ERISA Affiliate,
or any notice that any Multiemployer Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of an excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent; or

 

(iv)                              any other event (including (i) any violation
of any Environmental Law or the assertion of any Environmental Claim or (ii) the
enactment or effectiveness of any law, rule or regulation) which might
reasonably be expected to have a Material Adverse Effect and which will not be
disclosed in the next applicable SEC Filings in accordance with the requirements
thereof.

 

(f)                                   Projections.  As soon as reasonably
practicable but no later than 60 days after the beginning of a Fiscal Year,
provided that financial projections have been approved by the board of directors
of the Borrower for such Fiscal Year, the financial projections of the Borrower
and its Restricted Subsidiaries for such Fiscal Year, with each set of financial
projections to be prepared and delivered in the form approved by the board of
directors of the Borrower.

 

(g)                                  Other Information.  Promptly from time to
time, such other information concerning the Borrower and the Restricted
Subsidiaries as any Lender or the Administrative Agent may

 

69

--------------------------------------------------------------------------------


 

reasonably request.

 

6.02                        Books, Records and Inspections.  Keep, and cause
each Restricted Subsidiary to keep, its books and records in accordance with
sound business practices sufficient to allow the preparation of financial
statements in accordance with GAAP; permit, and cause each Restricted Subsidiary
to permit, any Lender or the Administrative Agent or any representative thereof
to inspect the properties and operations of the Borrower or any Restricted
Subsidiary; and permit, and cause each Restricted Subsidiary to permit, at any
reasonable time and with reasonable notice (or at any time without notice if an
Event of Default exists), any Lender or the Administrative Agent or any
representative thereof to visit any or all of its offices, to discuss its
financial matters with its officers and its independent auditors (and the
Borrower hereby authorizes such independent auditors to discuss such financial
matters with any Lender or the Administrative Agent or any representative
thereof), and to examine (and, at the expense of the Borrower and the Restricted
Subsidiaries, photocopy extracts from) any of its books or other records.  All
such inspections or audits by the Administrative Agent shall be at the Lenders’
ratable expense, provided that so long as no Event of Default or Default exists,
the Borrower shall not be required to reimburse the Lenders for any inspections
or audits.

 

6.03                        Maintenance of Property; Insurance.

 

(a)                                 Keep, and cause each Restricted Subsidiary
to keep, all property useful and necessary in the business of the Borrower and
the Restricted Subsidiaries in good working order and condition, ordinary wear
and tear excepted.

 

(b)                                 Maintain, and cause each Restricted
Subsidiary to maintain, with responsible insurance companies, such insurance
coverage as may be required by any law or governmental regulation or court
decree or order applicable to it and such other insurance, to such extent and
against such hazards and liabilities, as is customarily maintained by companies
similarly situated.

 

6.04                        Compliance with Laws; Payment of Taxes and
Liabilities.  (a)  Comply, and cause each Restricted Subsidiary to comply, in
all material respects with all applicable Laws (including Environmental Laws and
requirements of laws and regulations applicable to Pension Plans and
Multiemployer Plans and Anti-Corruption Laws and applicable Sanctions), except
where failure to comply could not reasonably be expected to have a Material
Adverse Effect; (b) without limiting clause (a) above, ensure, and cause each
Restricted Subsidiary to ensure, that no Person who owns a controlling interest
in or otherwise controls a Restricted Subsidiary is or shall be (i) listed on
the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or
any other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (ii) a person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders, (c) without limiting
clause (a) above, comply, and cause each Restricted Subsidiary to comply, with
all applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations and (d) pay, and cause each Restricted Subsidiary to pay, prior to
delinquency, all taxes and other governmental charges against it, other than
those (i) which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall

 

70

--------------------------------------------------------------------------------


 

have been set aside on its books or (ii) the filing or amount of which is not
individually or in the aggregate Material.

 

6.05                        Maintenance of Existence, Etc.  Maintain and
preserve, and (subject to a merger permitted under Section 7.04) cause each
Restricted Subsidiary to maintain and preserve (a) its existence and good
standing in the jurisdiction of its organization, except in connection with a
merger of any Restricted Subsidiary into the Borrower or a Wholly-Owned
Restricted Subsidiary and (b) its qualification to do business and good standing
in each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect).

 

6.06                        Use of Proceeds.  Use the proceeds of the Loans, and
the Letters of Credit, solely for working capital purposes, for Acquisitions
permitted by Section 7.05 and for other general business purposes and other
legal purposes; and not use or permit any proceeds of any Loan to be used,
either directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying” any margin stock (within the meaning of
Regulation U issued by the FRB), except to the extent such purchase or carrying
would not cause a violation of any Law by the Borrower or any Lender.  The
Borrower shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use the proceeds of any Loan
or Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (ii) in any manner that
would result in the violation of  any applicable Sanctions.

 

6.07                        Additional Guarantors.  Notify the Administrative
Agent at the time that any Person that is a Domestic Subsidiary becomes a
Significant Subsidiary, and promptly thereafter (and in any event within 15
days), cause such Person to (a) become a Guarantor by executing and delivering
to the Administrative Agent a counterpart of the Guaranty or such other document
as the Administrative Agent shall deem appropriate for such purpose, and
(b) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

6.08                        PATRIOT Act Compliance.  The Borrower shall, and
shall cause each Subsidiary to, provide such information and take such actions
as are reasonably requested by the Administrative Agent or any Lender in order
to assist the Administrative Agent and the Lenders in maintaining compliance
with the PATRIOT Act.

 

ARTICLE VII. NEGATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full (other
than contingent or indemnification obligations which survive the termination of
this Agreement) and all Letters of

 

71

--------------------------------------------------------------------------------


 

Credit have been terminated, the Borrower agrees that, unless at any time the
Required Lenders shall otherwise expressly consent in writing, it will:

 

7.01                        Debt.  Not, and not permit any Restricted Subsidiary
to, create, incur, assume or suffer to exist any Debt, except:

 

(a)                                 Obligations under this Agreement and the
other Loan Documents;

 

(b)                                 Nonrecourse Debt secured by Liens permitted
by Section 7.02(d), and extensions, renewals and refinancings thereof; provided
that the aggregate amount of all such Nonrecourse Debt at any time outstanding
shall not exceed $100,000,000;

 

(c)                                  Debt of the Borrower to any domestic
Restricted Subsidiary or Debt of any domestic Restricted Subsidiary of which the
Borrower owns, directly or indirectly, not less than 80% of the Equity Interests
of such Subsidiary to the Borrower or another domestic Restricted Subsidiary;
provided that such Debt shall be evidenced by a demand note and the obligations
under such demand note shall be subordinated to the Obligations of the Borrower
hereunder in a manner reasonably satisfactory to the Administrative Agent;

 

(d)                                 Subordinated Debt provided, that immediately
before and immediately after the incurrence of such Subordinated Debt, no Event
of Default or Default exists;

 

(e)                                  Hedging Obligations incurred for bona fide
hedging purposes and not for speculation;

 

(f)                                   Debt described on Schedule 7.01 and any
extension, renewal or refinancing thereof so long as the aggregate principal
amount thereof is not increased;

 

(g)                                  Contingent Liabilities arising with respect
to customary indemnification obligations in favor of purchasers in connection
with dispositions permitted under Section 7.05;

 

(h)                                 Except as provided in Section 7.01(i) below,
up to $75,000,000 of Acquired Debt assumed in Acquisitions permitted under
Section 7.06 provided that any such Debt of any Subsidiary is without any
recourse to the Borrower or any other Subsidiary (including any other
Guarantor);

 

(i)                                     Acquired Debt arising under Acquisitions
permitted under Section 7.06 where the primary obligor thereof is a Guarantor so
long as (i) such Acquired Debt is unsecured, and (ii) such Acquired Debt is
without recourse to the Borrower or any other Subsidiary (including any other
Guarantor);

 

(j)                                    Debt of the Borrower or a Subsidiary
incurred pursuant to Permitted Receivables Transactions; provided, that the
unpaid principal or equivalent amount thereunder shall not exceed an aggregate
amount of $100,000,000150,000,000 at any time outstanding;

 

(k)                                 secured Debt existing on the Closing Date
evidenced by the Wood Dale Mortgage Documents and the Debt evidenced by the
Avborne IRB Documents;

 

72

--------------------------------------------------------------------------------


 

(l)                                     other secured Debt secured by any Lien
permitted under clauses (k) or (l) of Section 7.02;

 

(m)                             Debt of the Borrower consisting of the 7 ¼%
Senior Notes due 2022, and Debt of any Restricted Subsidiary to Guarantee such
Notes, provided that if such Notes are not called for redemption within 180 days
after the Closing Date, such Restricted Subsidiary shall guarantee the
Borrower’s Obligations under this Agreement pursuant to a Guaranty substantially
identical to the Guaranty;

 

(n)                                 other secured or unsecured Debt of the
Borrower or any of its Restricted Subsidiaries in an aggregate unpaid principal
amount not to exceed $30,000,000 at any time outstanding;

 

(o)                                 other unsecured Debt incurred by the
Borrower provided, that, immediately before and immediately after the incurrence
of such Debt, no Event of Default or Default exists; and

 

(p)                                 other unsecured Debt incurred by any
Restricted Subsidiary to Guarantee Debt incurred by the Borrower as permitted by
Section 7.01(o) provided that such Subsidiary also contemporaneously Guarantees
the Borrower’s Obligations under this Agreement pursuant to a Guaranty
substantially identical to the Guaranty.

 

7.02                        Liens.  Not, and not permit any Restricted
Subsidiary to, create or permit to exist any Lien on any of its real or personal
properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

 

(a)                                 Liens for taxes, assessments or other
governmental charges which are not yet due and payable or the payment of which
is not at the time required by Section 6.04;

 

(b)                                 statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and other similar Liens, in each
case incurred in the ordinary course of business and not in connection with
borrowed money, for sums not yet due and payable or the payment of which is
being contested in good faith by appropriate proceedings;

 

(c)                                  Liens (other than any Lien imposed by
ERISA) incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other types of
social security or retirement benefits, or (ii) to secure (or to obtain letters
of credit that secure) the performance of tenders, statutory obligations, surety
bonds, appeal bonds, bids, leases (other than Capital Leases), performance
bonds, purchase, construction or sales contracts and other similar obligations,
in each case not incurred or made in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property;

 

(d)                                 Liens securing Nonrecourse Debt incurred by
the Borrower or any Restricted Subsidiary (or any Person in which the Borrower
or any Restricted Subsidiary shall be the beneficial owner), provided that such
Lien is restricted to aircraft and engines and the lease thereof to a Person
other than the Borrower or a Restricted Subsidiary;

 

73

--------------------------------------------------------------------------------


 

(e)                                  any attachment or judgment Lien; provided,
that the judgment it secures shall, within 60 days after the entry thereof, have
been discharged or execution thereof stayed pending appeal, or shall have been
discharged within 60 days after the expiration of any such stay, or could not
reasonably be expected to have a Material Adverse Effect;

 

(f)                                   Liens on property or assets of the
Borrower or any of its Restricted Subsidiaries securing Debt owing to the
Borrower or to another Restricted Subsidiary;

 

(g)                                  Liens existing on the date of this
Agreement (i) securing the Debt of the Borrower and its Restricted Subsidiaries
under the Wood Dale Mortgage Documents, (ii) securing the Avborne IRB Documents
and (iii) securing the Huntington Debt;

 

(h)                                 leases or subleases (including aircraft or
engine leases) granted to others, easements, rights-of-way, restrictions and
other similar charges, encumbrances or survey exceptions, in each case
incidental to, and not interfering with, the ordinary conduct of the business of
the Borrower or any of its Restricted Subsidiaries, provided that such Liens do
not, in the aggregate, Materially detract from the value of such property;

 

(i)                                     the interest of the lessor of any
property subject to a lease (other than a Capital Lease) of such property under
which the Borrower or any Restricted Subsidiary is lessee, whether or not such
interest is protected by a precautionary filing;

 

(j)                                    any Lien existing on property of a Person
immediately prior to its being consolidated with or merged into the Borrower or
a Restricted Subsidiary or its becoming a Restricted Subsidiary, or any Lien
existing on any property acquired by the Borrower or any Restricted Subsidiary
at the time such property is so acquired (whether or not the Debt secured
thereby shall have been assumed), provided that (i) no such Lien shall have been
created or assumed in contemplation of such consolidation or merger or such
Person’s becoming a Restricted Subsidiary or such acquisition of property, and
(ii) each such Lien shall extend solely to the item or items of property so
acquired and, if required by the terms of the instrument originally creating
such Lien, other property which is an improvement to or is acquired for specific
use in connection with such acquired property;

 

(k)                                 any Lien created to secure all or any part
of the purchase price, or to secure Debt incurred or assumed to pay all or any
part of the purchase price or cost of construction, of property (or any
improvement thereon) acquired or constructed by the Borrower or a Restricted
Subsidiary after the date of the Closing, provided that:

 

(i)                                     any such Lien shall extend solely to the
item or items of such property (or improvement thereon) so acquired or
constructed and, if required by the terms of the instrument originally creating
such Lien, other property (or improvement thereon) which is an improvement to or
is acquired for specific use in connection with such acquired or constructed
property (or improvement thereon) or which is real property being improved by
such acquired or constructed property (or improvement thereon),

 

(ii)                                  the principal amount of the Debt secured
by any such Lien shall at no time exceed an amount equal to the lesser of
(A) the cost to the Borrower or such Restricted Subsidiary of the property (or
improvement thereon) so acquired or constructed and (B)

 

74

--------------------------------------------------------------------------------


 

the fair market value (as determined in good faith by a Responsible Officer of
the Borrower) of such property (or improvement thereon) at the time of such
acquisition or construction,

 

(iii)                               in the case of inventory, the net book
value, net of applicable reserves, of all inventory subject to such Liens shall
not at any time exceed 20% of the aggregate net book value, net of applicable
reserves, of all inventory of the Borrower and its Restricted Subsidiaries, and

 

(iv)                              any such Lien shall be created
contemporaneously with, or within 365 days after, the acquisition or
construction of such property;

 

(l)                                     any Lien renewing, extending or
refunding any Lien permitted by paragraphs (g), (j) and (k) of this
Section 7.02, provided that (i) the principal amount of Debt secured by such
Lien immediately prior to such extension, renewal or refunding is not increased
or the maturity thereof reduced, (ii) such Lien is not extended to any other
property, and (iii) immediately after such extension, renewal or refunding no
Default or Event of Default would exist;

 

(m)                             Liens on notes or accounts receivable sold by
the Borrower or any Restricted Subsidiary, provided that (i) such sale
constitutes a “true sale” under GAAP, (ii) recourse to the Borrower and its
Restricted Subsidiaries in connection with such sale shall be limited to the
retained portion of the notes or (or any related security, collections or
proceeds with respect thereto or, if applicable, any segregated bank account
established for the purpose of holding, among other things, collections and
proceeds with respect to such accounts receivable and (iii)), incurred pursuant
to Permitted Receivables Transactions; provided, that the unpaid principal
amount of Debt or other obligations secured by such Liens shall not exceed
$100,000,000150,000,000 at any time outstanding; and

 

(n)                                 Liens securing Debt of the Borrower or any
of its Restricted Subsidiaries that is permitted under Section 7.01(n).

 

7.03                        Restricted Payments.  Not, and not permit any
Restricted Subsidiary to, (a) make any distribution to any holders of its Equity
Interests, (b) purchase or redeem any of its Equity Interests, or (c) set aside
funds for any of the foregoing.  Notwithstanding the foregoing, (i) any
Subsidiary may pay dividends or make other distributions to, and purchase or
redeem Equity Interests from, the Borrower or a domestic Wholly-Owned
Subsidiary; (ii) any foreign Subsidiary may pay dividends or make other
distributions to, and purchase or redeem Equity Interests from, the Borrower or
any other Subsidiary; and (iii) so long as no Event of Default or Default exists
or would result therefrom, the Borrower may pay dividends or make other
distributions to, and purchase or redeem Equity Interests from, the holders of
its Equity Interests.

 

7.04                        Mergers and Consolidations.  Not, and not permit any
Restricted Subsidiary to,  consolidate with or merge with any other corporation
or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to any Person (except that a Restricted
Subsidiary of the Borrower may (x) consolidate with or merge with, or convey,
transfer or lease substantially all of its assets in a single transaction or
series of transactions to, the Borrower or another Restricted Subsidiary of the
Borrower or any other Person that will, after giving effect to

 

75

--------------------------------------------------------------------------------


 

the consummation of such transaction or series of transactions, constitute a
Restricted Subsidiary and (y) convey, transfer or lease all of its assets in
compliance with the provisions of Section 7.05), provided that the foregoing
restriction does not apply to the consolidation or merger of the Borrower with,
or the conveyance, transfer or lease of substantially all of the assets of the
Borrower in a single transaction or series of transactions to, any Person so
long as (i) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease
substantially all of the assets of the Borrower, as the case may be (the
“Successor Corporation”), shall be a solvent corporation, limited liability
company or other limited liability entity organized and existing under the laws
of the United States of America, any State thereof or the District of Columbia,
(ii) the Successor Corporation (if not the Borrower) agrees in writing to assume
all of the obligations of the Borrower under this Agreement and each other Loan
Document to which the Borrower is a party, and (iii) immediately after giving
effect to such transaction no Default or Event of Default would exist.  No such
conveyance, transfer or lease of substantially all of the assets of the Borrower
shall have the effect of releasing the Borrower or any Successor Corporation
from its liability under this Agreement or the Loan Documents.

 

7.05                        Sale of Assets, Etc..  Except as permitted under
Section 7.04 or in connection with an Acquisition not prohibited by
Section 7.06, not, and not permit any of its Restricted Subsidiaries to, make
any Asset Dispositions unless:

 

(a)                                 in the good faith opinion of the Borrower,
the Asset Disposition is in exchange for consideration having a Fair Market
Value at least equal to that of the property exchanged and is in the best
interest of the Borrower or such Restricted Subsidiary;

 

(b)                                 immediately after giving effect to the Asset
Disposition, no Default or Event of Default would exist; and

 

(c)                                  immediately after giving effect to the
Asset Disposition, the Disposition Value of all property that was the subject of
any Asset Disposition occurring in the then current Fiscal Year of the Borrower
would not exceed 10% of Consolidated Assets as of the end of the then most
recently ended Fiscal Year of the Borrower.

 

If the Net Proceeds Amount for any Transfer is applied to a Debt Prepayment
Application or a Property Reinvestment Application within 365 days after such
Transfer, then such Transfer, only for the purpose of determining compliance
with subsection (c) of this Section as of a date on or after the Net Proceeds
Amount is so applied, shall be deemed not to be an Asset Disposition.

 

Notwithstanding the foregoing, if such Asset Disposition constitutes a Permitted
Receivables Transaction permitted under Section 7.01, the aggregate net book
value of the receivables subject to such sale shall not at any time exceed
$100,000,000 in the aggregate.  Notwithstanding the forgoing, the Borrower and
its Restricted Subsidiaries may (i) Transfer their interests in the
Cargo/Precision Companies and (ii) enter into any Permitted Receivables
Transaction permitted under Section 7.01.

 

7.06                        Acquisitions.  Not, and not permit any Restricted
Subsidiary to,  acquire all or substantially all of the assets or any Equity
Interests of any class of, or any partnership or joint

 

76

--------------------------------------------------------------------------------


 

venture interest in, any other Person, except for any Acquisition by the
Borrower or any domestic Wholly-Owned Subsidiary that is a Restricted Subsidiary
where:

 

(a)                                 the business or division acquired are for
use, or the Person acquired is engaged, in a business which would not cause the
general nature of the business in which the Borrower and its Restricted
Subsidiaries, taken as a whole, are engaged immediately after giving effect to
such Acquisition to be substantially changed from the general nature of the
business in which the Borrower and its Restricted Subsidiaries, taken as a
whole, are engaged on or immediately prior to the Closing Date;

 

(b)                                 immediately before and after giving effect
to such Acquisition, no Event of Default or Default shall exist;

 

(c)                                  immediately after giving effect to such
Acquisition, the Borrower is in pro forma compliance with all the financial
ratios and restrictions set forth in Section 7.13; provided, that (x) the
Borrower shall calculate such pro forma compliance based upon the most-recent
trailing twelve month historical financial statements for the Borrower and the
target to be acquired, (y) all such information for the Borrower and the target
shall be used and shall comply with the defined terms (such as, for example,
Consolidated Net Income) used in this Agreement to calculate, among other
things, financial covenants, and (z) the following formula shall be used to
determine the target’s EBITDA: Consolidated Net Income plus, to the extent
deducted in determining such Consolidated Net Income, Interest Expense, income
and franchise tax expense, depreciation and amortization; and

 

(d)                                 in the case of the Acquisition of any
Person, the board of directors or similar governing body of such Person has
approved such Acquisition prior to the occurrence thereof;

 

(e)                                  to the extent available, reasonably prior
to such Acquisition, the Administrative Agent shall have received complete
executed or conformed copies of each material document, instrument and agreement
to be executed in connection with such Acquisition together with all lien search
reports and lien release letters and other documents as the Administrative Agent
may require to evidence the termination of Liens on the assets or business to be
acquired (except to the extent the Borrower or a Restricted Subsidiary is
assuming such Liens pursuant to the Acquisition);

 

(f)                                   to the extent available, Borrower shall
use reasonable efforts prior to such Acquisition to provide the Administrative
Agent an acquisition summary with respect to the Person and/or business or
division to be acquired, such summary to include a reasonably detailed
description thereof (including financial information) and operating results
(including financial statements for the most recent 12 month period for which
they are available and as otherwise available), the terms and conditions,
including economic terms, of the proposed Acquisition, and the Borrower’s
calculation of pro forma EBITDA relating thereto; and

 

(g)                                  if the Acquisition is structured as a
merger, the Borrower or a Restricted Subsidiary is the surviving entity
(including a surviving entity that becomes a Restricted Subsidiary);

 

provided, that clauses (e) and (f) shall apply only if the consideration paid in
connection with the Acquisition is greater than $25,000,000.

 

77

--------------------------------------------------------------------------------


 

7.07                        [Reserved].

 

7.08                        Transactions with Affiliates.  Not, and not permit
any Restricted Subsidiary to, enter into, or cause, suffer or permit to exist
any transaction, arrangement or contract with any of its Affiliates (other than
its Subsidiaries) which is on terms which are materially less favorable than are
obtainable from any Person which is not one of its Affiliates.

 

7.09                        Inconsistent Agreements.  Not, and not permit any
Restricted Subsidiary to, enter into any agreement, document or instrument after
the Closing Date containing any provision which would (a) be violated or
breached by any borrowing by the Borrower hereunder or by the performance by the
Borrower of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit the Borrower or any Restricted Subsidiary from granting to the
Administrative Agent and the Lenders, a Lien on any of its assets (other than
any provision in any agreement relating to Debt secured by Liens permitted under
Section 7.02(k), Acquired Debt, the Huntington Debt, Nonrecourse Debt or
Permitted Receivables Transactions that prohibits the Borrower or such
Restricted Subsidiary from granting a Lien to the Administrative Agent and the
Lenders upon the asset or assets which secure such Debt or otherwise directly
corresponding with such financing), or (c) create or permit to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary to (i) pay dividends or make other distributions to the Borrower or
any Wholly-Owned Subsidiary, or pay any Debt owed to the Borrower or any other
Restricted Subsidiary, (ii) make loans or advances to the Borrower or any
Restricted Subsidiary or (iii) transfer any of its assets or properties to the
Borrower or any Restricted Subsidiary, other than (A) customary restrictions and
conditions contained in agreements relating to the sale of all or a substantial
part of the assets of any Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary to be sold and such
sale is permitted hereunder, (B) restrictions or conditions, other than those
prohibited by clause (b), imposed by any agreement relating to Debt secured by
Liens permitted under Section 7.02(k), Acquired Debt, the Huntington Debt,
Nonrecourse Debt, Permitted Receivables Transactions and other secured Debt
permitted by this Agreement and (C) customary provisions in leases and other
contracts restricting the assignment thereof.

 

7.10                        Business Activities.  Not, and not permit any of its
Restricted Subsidiaries to, engage in any business if, as a result, the general
nature of the business in which the Borrower and its Restricted Subsidiaries,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Borrower and its Restricted
Subsidiaries, taken as a whole, are engaged on the Closing Date.

 

7.11                        Investments.  Not, and not permit any Restricted
Subsidiary to, make or permit to exist any Investment in any other Person,
except the following:

 

(a)                                 contributions by the Borrower to the capital
of any Wholly-Owned Subsidiary, or by any Subsidiary to the capital of any other
domestic Wholly-Owned Subsidiary; provided, however, that neither the Borrower
nor any Restricted Subsidiary shall make an Investment in an Unrestricted
Subsidiary to finance in whole or in part an Acquisition;

 

(b)                                 Investments in any Person that concurrently
with such Investment becomes a Restricted Subsidiary;

 

78

--------------------------------------------------------------------------------


 

(c)                                  Investments in property to be used in the
ordinary course of business of the Borrower and its Restricted Subsidiaries;

 

(d)                                 Investments constituting Debt permitted by
Section 7.01;

 

(e)                                  Contingent Liabilities constituting Debt
permitted by Section 7.01 or Liens permitted by Section 7.02;

 

(f)                                   Cash Equivalent Investments;

 

(g)                                  bank deposits in the ordinary course of
business;

 

(h)                                 Investments in securities of account debtors
received pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such account debtors;

 

(i)                                     Investments in a Restricted Subsidiary
to permit the Restricted Subsidiary to consummate Acquisitions permitted by
Section 7.06;

 

(j)                                    Investments listed on Schedule 7.11 as of
the Closing Date;

 

(k)                                 treasury stock; and

 

(l)                                     Investments in Unrestricted Subsidiaries
and other Investments, provided that immediately after giving effect to any such
Investment the Borrower is in compliance with Section 7.13 and no Event of
Default or Default exists;

 

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (d),
(e), or (i) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Default exists.

 

7.12                        Fiscal Year.  Not change its Fiscal Year.

 

7.13                        Financial Covenants.

 

(a)                                 Minimum Interest Coverage Ratio.  Not permit
the Interest Coverage Ratio for any Computation Period to be less than 3.00 to
1.00.

 

(b)                                 Maximum Adjusted Total Debt to EBITDA
Ratio.  Not permit the Adjusted Total Debt to EBITDA Ratio for any Computation
Period to be greater than 3.50 to 1.00.

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein or under the
Guaranty, any amount of principal of any Loan, any L/C Obligation or any payment
due under the Guaranty, or (ii) within five days after the same becomes

 

79

--------------------------------------------------------------------------------


 

due and the Borrower or any other Loan Party shall have received notice of the
amount due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

 

(b)                                 Non-Payment of Other Debt.  Any default
shall occur under the terms applicable to any Debt of the Borrower or any
Significant Subsidiary in an aggregate amount (for all such Debt so affected and
including undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) exceeding
$20,000,000 and such default shall (i) consist of the failure to pay such Debt
when due, whether by acceleration or otherwise, or (ii) accelerate the maturity
of such Debt or permit the holder or holders thereof, or any trustee or agent
for such holder or holders, to cause such Debt to become due and payable (or
require the Borrower or any Restricted Subsidiary to purchase or redeem such
Debt or post cash collateral in respect thereof) prior to its expressed
maturity; or

 

(c)                                  Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01(e), 6.05, 7.01, 7.02, 7.03, 7.04, 7.05, 7.06 or 7.13; or

 

(d)                                 Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (c) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days; or

 

(e)                                  Hedging Agreements.  There occurs under any
Hedging Agreement an early termination date resulting from (A) any event of
default under such Hedging Agreement as to which the Borrower or any Subsidiary
is the defaulting party or (B) any termination event under such Hedging
Agreement as to which the Borrower or any Subsidiary is an affected party and,
in either event, the Hedging Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the $15,000,000; or

 

(f)                                   Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made; or

 

(g)                                  Insolvency Proceedings, Etc.  The Borrower
or any of its Significant Subsidiaries institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

80

--------------------------------------------------------------------------------


 

(h)                                 Inability to Pay Debts; Attachment.  (i) The
Borrower or any Significant Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 60 days after its issue or levy;
or

 

(i)                                     Judgments.  There is entered against the
Borrower or any Significant Subsidiary one or more final judgments or orders for
the payment of money in an aggregate amount (as to all such judgments or orders)
exceeding $20,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) and (i) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(ii) there is a period of 60 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(j)                                    ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or PBGC in an aggregate amount in
excess of $20,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $20,000,000; or

 

(k)                                 Invalidity of Loan Documents; Effectiveness
of Guaranty.  (i) Any material provision of any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any material provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any material provision of any Loan Document, or (ii) the Guaranty fails to
become effective on May 16, 2011; or

 

(l)                                     Change of Control.  There occurs any
Change of Control.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the Commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such Commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

81

--------------------------------------------------------------------------------


 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.17 and 2.18, be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, Hedging Obligations and Bank Product
Obligations, ratably among the Lenders or their Affiliates and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.17; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

82

--------------------------------------------------------------------------------


 

Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

ARTICLE IX.                ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders and
the L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

83

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the

 

84

--------------------------------------------------------------------------------


 

Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, no Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and

 

85

--------------------------------------------------------------------------------


 

irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.04(h) and (i), 2.10 and 10.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.10                        Guaranty Matters.  The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder.  Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

 

9.11                        Syndication Agents; Documentation Agents.  None of
the Lenders identified in this Agreement as a Syndication Agent or Documentation
Agent shall have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders as such. 
Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender.  Each Lender hereby makes the
same acknowledgments with respect to such Lenders as it makes with respect to
the Agent in Section 9.07.

 

ARTICLE X. MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan

 

86

--------------------------------------------------------------------------------


 

Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(e)                                  change Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or

 

(g)                                  except in accordance with Section 9.10,
release all or substantially all of the value of the Guaranty without the
written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein,

 

87

--------------------------------------------------------------------------------


 

no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites including IntraLinks or another similar electronic
system (the “Platform”)) pursuant to procedures approved by the Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender or
the L/C Issuer pursuant to Article II if such Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

88

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The

 

89

--------------------------------------------------------------------------------


 

Borrower shall indemnify the Administrative Agent, the L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, the L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.14, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the

 

90

--------------------------------------------------------------------------------


 

reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the L/C Issuer), and shall pay all fees and time charges
for attorneys who may be employees of the Administrative Agent, any Lender or
the L/C Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted

 

91

--------------------------------------------------------------------------------


 

against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the L/C
Issuer and the Swing Line Lender, the replacement of any Lender, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

92

--------------------------------------------------------------------------------


 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in
subsection (b)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

93

--------------------------------------------------------------------------------


 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to rights in respect of the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld) shall be required unless (1) an Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;

 

(C)                               the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be

 

94

--------------------------------------------------------------------------------


 

outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and Swing
Line Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such

 

95

--------------------------------------------------------------------------------


 

Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate

 

96

--------------------------------------------------------------------------------


 

Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.04(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.05(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives with a need to know (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.  For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.   Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of

 

97

--------------------------------------------------------------------------------


 

material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this

 

98

--------------------------------------------------------------------------------


 

Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

99

--------------------------------------------------------------------------------


 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
ILLINOIS SITTING IN COOK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
NORTHERN DISTRICT OF ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH
ILLINOIS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

 

100

--------------------------------------------------------------------------------


 

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that:  (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the Borrower, each other Loan Party and their respective Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) each of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and, the Arrangers, each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor the Arrangers has any obligation to
the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor the Arrangers has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrower and the other Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent and the Arrangers with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “delivery,” “execute,” “execution,” “signed,” “signature,”
and words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic

 

101

--------------------------------------------------------------------------------


 

Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it and provided
further without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

 

10.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

102

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

[Signature Pages on File with Administrative Agent]

 

--------------------------------------------------------------------------------